 U.S. PLASTICS CORPORATION323U. S. Plastics Corporation and Truck Drivers, Chauf-feurs and Helpers Union,Local 42,a/w Internation-alBrotherhood of Teamsters,Chauffeurs,Ware-housemenandHelpersofAmerica.Case1-CA-9225September 18, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOspondent President Samuel Oren replied, "If youdon't want to go on the third shift, have the Union getyou a job." As indicated above, Oren at the end ofJune also unlawfully told DiOrio that he would be putback on the first shift if he would give up the Union.In view of Respondent's linking of the transfer toDiOrio's union activities as well as Respondent'sother unlawful conduct directed at DiOrio, we con-clude that the transfer was discriminatorily motivatedand therefore violated Section 8(a)(3) of the Act. Weshallmodify his recommended Order accordingly.On February 19, 1974, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief and Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The Administrative Law Judge found without ex-ception, and we agree, that Respondent engaged in anumber of violations of Section 8(a)(3) and 8(a)(1) ofthe Act including certain coercive conduct which wasdirected against Leonard DiOrio, a leading protago-nist of the Union: harassing and interrogating him onJanuary 29 and 30 and on March 24 and 27, 1973; 1accusing him in early April of being the instigator ofthe organizing campaign; threatening him in lateApril with discharge for bringing union cards andleaflets into the plant; and promising DiOrio, whohad been transferred from the third shift on April 1,a return to the more desirable first shift in late Juneif he would refrain from union activities. The Admin-istrative Law Judge also properly found without ex-ception that Respondent violated Section 8(a)(3) ofthe Act by denying DiOrio overtime on March 24 andby issuing on April 24 a written warning to disciplinehim for asserting his right to self-organization. How-ever, the Administrative Law Judge found that Re-spondent did not further violate Section 8(a)(3) of theAct on April 1 by transferring DiOrio against hiswishes from the first to the third shift. For reasonswhich follow, we find merit in the General Counsel'sexception to this finding?The record shows that, when DiOrio protested, Re-1All datesbelowrefer to 1973.2 As indicatedin his separate opinion,Member Fanning concurs in theforegoing findings.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that Respondent, U.S. Plas-ticsCorporation, Lynn, Massachusetts, its officers,agents, successors, and assigns shall take the actionset forth in the said recommended Order, as so modi-fied.1.Insert the following as new paragraphs 1(c) and2(b), respectively, and reletter the subsequent para-graphs accordingly:"(c)Transferring employees from one shift to an-other for engaging in union activities."(b)Offer Leonard DiOrio a return to his formerjob on the first shift, or, if that job no longer exists,to a substantially equivalent position on that shift."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.MEMBER FANNING, concurring in part and dissentingin part:I concur in my colleagues' adoption of the Admin-istrative Law Judge's finding that Respondent violat-ed Section 8(a)(1) and (3) of the Act by engaging inextensive unlawful conduct which involved creatingthe impression of surveillance of the employees' unionactivities, interrogation and harassment of employees,threats of reprisal, denial of overtime, warnings ofdisciplinarymeasures against employees because oftheir union activities, threats to move the plant, prom-ises of benefit, initiating and circulating an antiunionpetition, threats not to hire employees because ofunion activities, threats of discharge, and discrimina-tory discharges. I also join my colleagues in findingthat Respondent further violated Section 8(a)(3) ofthe Act by transferring employee Leonard DiOrio toa less desirable shift.However, because the Administrative Law Judgeerred by including five supervisors 3 in the stipulated3Group Foremen AlbertBaker, James Baker,NicolaBalducci,Nicholas 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction and maintenance unit, I would, contrarytomy colleagues, reverse his finding that the Uniondid not achieve majoritystatus on eitherApril 14 orMay 21, 1973, and therefore did not violate Section8(a)(5) and (1) of the Act by refusing to recognize andbargain with the Union. Thus, the AdministrativeLaw Judge improperly found that there were in theunit on those dates 59 and 54 employees, respectively,rather than 54 and 49 employees, and that the 29 and26 valid authorization cards on each occasion fellshort of a majority.Following an organizational campaign which com-menced in December 1972, the Union on March 19,1973, sent a letter to Respondent demanding recogni-tion and also filed a petition for an election (Case1-RC-12640). On April 23, and May 10, uponRespondent's refusal to recognize the Union, the lat-ter filed charges and amended charges.On May 1, the ActingRegionalDirectorissued aDecision and Direction of Election wherein he found"on the basis of the record as a whole and the stipula-tion of the parties" that,inter alia,the two Bakers,Balducci, Vanagel, and Schuman were supervisorswithin the meaning of the Act and as such were ex-cluded from the unit.During the week of May 21, DavidRiemer,Respondent's counsel, and Richard Hunt, businessagent of the Union, met to discuss settlement of theoutstanding issues. Hunt submitted to Riemer a list ofemployees which showed a majority of them hadsigned authorization cards. Riemer glanced at the listand stated, according to Hunt's uncontradicted testi-mony in the instant proceeding, that he trusted Huntand therefore accepted the latter's assurance that theUnion did in fact represent a majority of the employ-ees4 Accordingly, on May 29, Respondent formallyrecognized the Union as the collective-bargainingrepresentative of the production and maintenanceemployees and asserted its readiness to bargain withthe Union.' However, as indicated above, Respon-dent on May 31 and June 1 unlawfully sponsored anantiunion petition wherein a number of employeesprotested Respondent's recognition of the Union, andRespondent on June 5 withdrew recognition from theUnion and filed a petition for an election (Case 1-RM-854).At the hearing in the RM case, the parties oncemore stipulated that the Bakers, Balducci, Vanagel,and Schuman were "supervisors in that they may hireVanagel,and Daniel Schuman.4At a hearing held on June20, 1973, in connection with the Employer'spetition for an election(Case 1-RM-854),the parties stipulated that Riemerduring the week ofMay 21 toldHunt, "We agree that [the Union] representsa majority."s Pursuant to theUnion's request,the Regional Director vacated the Deci-sion in Case1-RC-12640.or fire employees or effectively recommend hiring orfiring of employees or effectively recommend otherpersonnel changes which would [affect] the employ-ees' wagesand hours and working conditions and/orthat [they] responsibly direct employees in the courseof their duties." On July 5, the Acting Regional Direc-tor issued a Decision and Direction of Election where-in it was again found "on the basis of the record asa whole and the stipulation of the parties" that theabove-named group foremen were supervisors withinthe meaning of the Act .6Despite the Acting Regional Director's findings inthe RC and RM decisions as to the supervisory statusof the five group foremen, the Administrative LawJudge refused to rely thereon on the ground that theActing Regional Director never "came to grips" withthe question whether they possessed authority whichbrought them within the definition contained in Sec-tion 2(11) of the Act. In addition, in view of Respon-dent President Samuel Oren's statement at thehearing in the instant case that he did not know howto explain the word "effectively," the AdministrativeLaw Judge gave no weight to his testimony that theBakers,Balducci, and Vanagel had "authority to ef-fectively recommend . . . wage increases [and] pro-motions."'It is well established that the Board may take offi-cial notice of and rely on the stipulations of the partiesand the resultant findings of Regional Directors as setforth in their decisions. It is significant that the posi-tions of the parties as to the supervisory status of thefive group foremen remained constant at the hearingsin both RC and RM cases and that in the latter theparties not only stipulated that the five group foremenwere supervisors but also spelled out the various indi-cia of supervisory authority which they possessed. Iwould therefore adopt the stipulations and the ActingRegional Director's findings that Albert and JamesBaker, Balducci, Vanagel, and Schuman were super-visors and would conclude that as such they did notbelong in the unit.' Accordingly, I would hold thatthere were 54 and 49 employees, respectively, in theunit on April 14 and May 21 and that the Union,which obtained 29 and 26 valid authorization cardson those dates, represented a majority of the unitemployees.There remains the question whether Respondentviolated Section 8(a)(5) and (1) of the Act by refusingto recognize and bargain with the Union. As Respon-Thereafter,the Decisionin CaseI-RM-864 was vacated because of thecomplaint issued in the instant case.r It isnoteworthy that the Administrative Law Judgeput little faith inOren's credibility.rAs the Administrative Law Judgedeemed Oren an unreliable witness, Iwould find it unnecessary to determine whether histestimonyshould beaccorded any weight. U.S. PLASTICS CORPORATION325dent engaged in sustained and flagrantly coerciveconduct, I would find that the employees' majoritydesignation of the Union as expressed in their author-ization cards provides a more reliable measure of theemployees' true desires than would be provided by anelection. Therefore, in order to protect the employees'statutory rights and interests, I would find thatRespondent's refusal to bargain with the Union onand after April 14 violated Section 8(a)(5) and (1) ofthe Act and would issue a bargaining order?Alternatively, Iwould rely onSnow & Sons 10where, as here, Respondent had no doubt as to theUnion's majority status. In the instant case, Respon-dent demonstrated its belief to that effect by recogniz-ing the Union for a few days until its abrupt reversalof that action following its sponsorship of the unlaw-ful antiunion petition. Accordingly, as Respondentunlawfully withdrew its recognition of the Union,whose majority status it had acknowledged, and re-fused to bargain therewith, I would find that Respon-dent violated Section 8(a)(5) and (1) of the Act andwould order Respondent to bargain collectively withthe Union.In sum, I would find on the basis of eitherGisselorSnow & Sonsthat Respondent contravened Section8(a)(5) and (1) of the Act by refusing to bargain col-lectively with the Union which represented a majorityof the employees in the unit and issue an appropriatebargaining order.9 N.L.R.B. v. Gissel Packing Co.,395 U.S. 375. See also my dissent inSteel-Fab, Inc.,212 NLRB No. 25.10Fred Snow, Harold Snow and Tom Snow d/b/a Snow &Sons, 134 NLRB709, enfd. 308 F.2d 687 (C.A. 9, 1962).APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board having found,after a trial, that we violated Federal Law by discharg-ing employees and discriminating against them inother ways for engaging in union activities, we herebynotify you that:The National Labor Relations Act gives all em-ployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a represen-tative of their own choosingTo act together for collective bargaining orother aid or protectionTo refrain from any or all of these things.WE WILL NOT discharge you for engaging inunion activities.WE WILL NOT transfer you from one shift toanother for engaging in union activities.WE WILL NOT deny you overtime for engagingin union activities.WE WILL NOT issue written warnings to you os-tensibly for violations of our rules which are un-related to your union activities when our realreason is your union activities.WE WILL NOT interrogate you about your unionactivities or attitudes or the union activities orattitudes of others.WE WILL NOT harass you because you are en-gaging in union activities.WE WILL NOT threaten you with reprisals forengaging in union activities.WE WILL NOT threaten you with discharge forengaging in union activities.WE WILL NOT threaten to move our plant toanother State if you elect to be represented by aunion.WE WILL NOT promise benefits to you if yourefrain from union activities.WE WILL NOT create the impression we haveyour union activities under surveillance.WE WILL NOT initiate or circulate antiunion pe-titions among you.WE WILL NOT in any manner interfere with youor attempt to restrain or coerce you in the exer-cise of the above rights.WE WILL offer Kathy Spillane, Deborah Por-trait, and John Comeau immediate and full rein-statement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positionswithout prejudice to their seniority or other rightsand privileges, and make them whole for anyearnings they lost, plus interest, as a result oftheir discharges.WE WILL offer Leonard DiOrio a return to hisformer job on the first shift, or, if that job nolonger exists, to a substantially equivalent posi-tion on that shift.WE WILL make Leonard DiOrio and James Mc-Carthy whole for any earnings they lost, plusinterest, as a result of being denied overtime onMarch 24 and April 14, 1973, respectively.WE WILL remove from our files and destroywritten warnings we issued to Audrey Parsons onApril 20 and 24, 1973, and Leonard DiOrio andRichard Needham on April 24, 1973.All our employees are free, if they choose, to joinTruck Drivers, Chauffeurs and Helpers Union, Local 326DECISIONS OF NATIONAL LABOR RELATIONS BOARD42, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,or any other labor organization.U.S.PLASTICSCORPORA-TION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ancewith its provisions may be directed to theBoard's Office, Seventh Floor, Bulfinch Building, 15New Chardon Street,Boston,Massachusetts 02114,Telephone 617-223-3300.DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge: Thecharge in this case was filed on July 18, 1973,1 and amendedon August 31. The complaint was issued on August 31 andamended on September 27 and again,numerous times, dur-ing the course of the hearing. The hearing was held onOctober 16, 17, 18, 19, 24, 25, and 26 and November 12, 13,14, and 15 in Boston, Massachusetts.The principal issue litigated was whether, in view of vari-ous violations of Section 8(axl) and (3) of the NationalLabor Relations Act, as amended, alleged by the GeneralCounsel, Respondent should be found in violation of Sec-tion 8(a)(5) of the Act. For the reasons set forth below, I findthat, while Respondent committed some, although not all,of the 8(a)(l) and (3) violations alleged, no finding of an8(aX5) violation is possible because the General Counselhas failed to prove the Charging Party represented a majori-ty of Respondent's unit employees. (Respondent's motionto dismiss,which I took under advisement at the conclu-sion of the hearing, is disposed of by my findings below.)Upon the entire record, including my observation of thedemeanor of the witnesses,and after due consideration oforal argument and briefs, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent,a Massachusetts corporation, is engaged inLynn,Massachusetts,in the business of manufacturing1Datesare 1973unless otherwise indicated.polyethylene film and bags. During 1972 Respondentshipped products valued in excess of $50,000 directly tocustomers located outside the Commonwealth of Massa-chusetts.Local 42 exists for the purpose of organizing employeesand representing them in collective bargaining. Employeesjoin and participate in its activities.11.THE UNFAIR LABOR PRACTICESA. ChronologyLocal 42's efforts to organize Respondent's productionand maintenanceemployees had its genesis in December1972 when Harold Horton, a maintenance man, contactedAngelo Colella, an organizer for the local, told him theemployees were interested in union representation, andgave him alist of theirnames andaddresses whichRespon-dent had prepared and made available to employees forChristmas purposes. In January Colella placedan ad in alocal paper which urged employees in the Lynn area whowere interestedto contact Local 42. The ad didnot singleout Respondent by name.Colella kicked off his campaign with a letter mailed onJanuary 25 to the employees on the Christmas list. The letterbegan, "Thank you very much for your tremendous re-sponse toour recent newspaper article concerning yourright to join Teamster Local 42." It set forth Section 7 of theAct as employees' protected right to join Local 42 and urgedRespondent's employees to execute and return the enclosedauthorization card.On January 29 and 30 Colella reconnoitered the plant.While outside the gate he met and talked to Leonard Di-Orio, an employee in the extrusion department, where poly-ethylene film is made. DiOrio subsequentlymailed in anauthorization card dated January 30, the first card obtainedby Local 42.Colella leafleted the plant for the first time on January 31,obtaining authorization cards from several employees,among themHarold Horton. Others who signed cards atthis timewere Kathy Spillane and Deborar Portrait, twoemployees in the conversion department, where some of thepolyethylene film extruded in the extrusion department isconverted into plastic bags. The Misses Spillane and Por-traitweredischarged on February 22.On March 19 Local 42 sent a letter to Respondent de-manding recognition. At the same time it filed a petition foran election in Case 1-RC-12640.On March 27 John Comeau, an extrusion departmentemployee who had signed an authorization card on March5,was discharged.On March 29 Respondent distributed a leaflet to its em-ployees which urged them not to be fooled by Local 42'scampaign, stated that the Union was trying to create prob-lems for them and their company, and claimed that theUnion was only interested in their money.On April 11 a prehearing conference was held at theBoard'sRegionalOffice inBoston inconnection with Case1-RC-12640. A number of employees attended with Colel-la.Following the conference, Colella and the employeesprepared a leaflet about the conference and distributed it U.S. PLASTICS CORPORATIONoutside the plant.The leaflet named Leonard DiOrio, Au-drey Parsons, John Robertson, Stephen Thompson, andJohn Comeau as the employees who had attended the con-ference.It accused Samuel Oren,Respondent'spresident,founder, and owner, "and his high priced Lawyers" of stall-ing the election in order to subvert the rights ofRespondent's employees.On April 16 Leonard DiOrio was transferred from thefirst to the third shift.On April19 JamesMcCarthy,an extrusion departmentemployee who had signed more than one authorizationcard, one as early as February 26, terminated his employ-ment.Whether he quit or was discharged is the thresholdissue with respect to McCarthy posed in this record.On April 20 Respondent adopted a system of writtenwarnings and issued the first oneto AudreyParsons.On April 23 a hearing was held at the Board'sBostonoffice in Case1-RC-12640.Once again a group of employ-ees attended with Colella. Once again they all leafleted theplant later in the day. The leaflet listed the employees whohad attended the hearing as Leonard DiOrio, John Rob-ertson, Rose Mary Sargent, Richard Needham, James Mc-Carthy, Alicia Ulloa, Audrey Parsons, Sharon Chesley, andJohn Comeau.Once again the theme of the leaflet was thatRespondent was stalling in order to subvert the rights of itsemployees.Also on April 23 Local 42 filed a charge in Case 1-CA-9034. It alleged substantially the same violations as thecharge in this case, with the exception of the discharge ofAudrey Parsons, since, of course, Mrs. Parsons had not yetbeen fired.On April 24 a second written warning was issued to Au-drey Parsons.Written warnings were also issued to LeonardDiOrio and Richard Needham.On May IAudreyParsons was discharged.That sameday the Acting Regional Director issued his Decision andDirection of Election in Case 1-RC-12640.On May 10 Local 42 amended its charge in Case 1-CA-9034 to add the discharge of Audrey Parsons as analleged violation of the Act.Sometime during the week ofMay 21David Riemer,Respondent'sattorney,and Richard H. Hunt, businessagent for Local 42 and Colella's superior, met to discusssettlement of the entire situation which had developed.They agreed that Respondent would recognize Local 42voluntarily and offer to take back some but not all of thepersons alleged as having been discriminatorily dischargedin Case 1-CA-9034 and that Local 42 would withdraw itscharge in that case and its petition in Case1-RC-12640.On May 29 Respondent formally recognized Local 42 asthe collective-bargaining representative of its productionand maintenance employees by sending Local 42 a letter tothat effect.On May 30 Samuel Oren announced to Respondent'semployees that he had voluntarily recognized Local 42.On May 31 Local 42 requested withdrawal of Cases 1-RC-12640 and 1-CA-9034, and the latter was approvedwithout prejudice by the Regional Director. That same daya petition was prepared and circulated in the plant whichread:327We the undersigned employees of U. S.PlasticsCorp.disagree and protest against the decision madeyesterday,May 30, 1973, by Mr.Samuel S. Oren.We do not want the Teamsters Union, Local 42 torepresent us.On June 1, when this petition continued to be circulatedin the plant, the Regional Director issued an Order VacatingDecision and Direction of Election and Permitting With-drawal of Petition with Prejudice in Case 1-RC-12640, thuscanceling the election scheduled to be held in that proceed-ing on June 5.Also on June 1 Respondent offered jobs as new employ-ees to Deborah Portrait, John Comeau, and Audrey Par-sons.Comeau subsequently returned to work.On June 5 Respondent formally withdrew recognitionfrom Local 42 and filed a petition for an election in Case1-RM-864.On June 20 a hearing was held in Case 1-RM-864.Sometime in late June (and again in late July) Respon-dent refused to hire Allen Parsons, Audrey Parsons' broth-er-in-law.On July 5 the Acting Regional Director issued a Decisionand Direction of Election in Case 1-RM-864.On July 19, as a result of the filing of the original chargein this case the day before, the election scheduled for July31 in Case 1-RM-864 was postponed indefinitely.On August 31, the day on which thecharge was amendedand the complaint issued in this case, the Regional Directorissued an Order Vacating Decision and Direction of Elec-tion and Dismissing Petition in Case 1-RM-864.B. CredibilityThis recordis crammedwith credibilityconflicts of thewho-said-what-to-whom variety. In most instances I haveattempted to indicate my resolution of them at the point inthe sections which follow where the particular incident istaken up. However, the problem of their credibility is sopervasive in the case of two witnesses that a more extensivediscussion of my reasons for discrediting them is in order atthis point.The first, and most important, of these twowitnesses isSamuel Oren.Oren is an extremely intelligent,highly edu-cated man who happens to speak broken English, so brokenthat it is,at times,difficult to understand what he says and,always, easy to underestimate him. It is obvious that anyactivities by Respondent in response to Local 42's organiz-ing campaign, even those in which supervisors other thanOren have been named by the General Counsel as the cul-prit, grow out of Oren's response to the campaign. Oren isthe boss.Others in management take their lead from him.Oren stoutly denied making the statements attributed tohim by witnesses for the General Counsel which, in myopinion,the key 8(a)(1) and (3) allegations of the complaintturn on. The picture presented of Oren by the GeneralCounsel's witnesses was of a man whose response to everysituation which developed between late January and lateMay was couched in union terms. Oren, at one point, con-ceded this was so,although his explanation was that he was 328only kidding, thus:DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. (By Mr. Costa) Did it ever happen that MikeNappi and James McCarthy were standing togetherhaving a conversation,you walked over and said, thisis no place to hold a Union meeting.If you want tohold one, go down to the Union Hall. Did you ever sayanything like that?A. No, I never said it. The only one thing is, whatI say,I have in my nature,when I am walking throughthe factory, I am always trying to especially, I am say-ing some time,you are talking to[o] much,don't youtalk, you know, watch your extruders. You will talklater while you are makingmeetings.You know, do youneed a president to your meetings.Things like that I amsaying sometimes but about Union meetings you areholding,I really never have-I don't recall.I never hada discussion like that with Mike Nappi,with JamesMcCarthy for sure because-Q.With anybody?A.-I am glad when they are watching the extru-ders.Q.With anybody? Did you ever, have that conver-sation with anybody?A. About the Union? No. It was like for lunchtimewhen either Nappi sitting in around a group,maybe Isaid,what is this a Union meeting or maybe I said itas a joke but not really-and they understand this. Doyou need a president? Would you take me? In theconversation,if it's a Union conversation,maybe I didsay it like that.But it's really a joke, I say, play wordsand nothing of a serious thing.However,a more accurate insight into what went on inRespondent's plant is provided by a discharged supervisor,Harold Baker,who testified for the GeneralCounsel. Arumor circulated through the plant that Respondent wasthinking about moving toNorthCarolina. Baker, whosetestimony I credit despite Respondent's argument that themanner of his leaving Respondent's employ makes him aprejudiced witness unworthy of belief,revealed that Orenhimself planted the rumor in order to check on Local 42'ssources of information in the plant, thus:Q.What did Mr. [Oren] say to you? And what didyou say to him?A.Well, he askedme, he said-he hadmentionedthis to me-he said"Iwant you to tell this to oneperson, Sharon Chesley, but just don't off and tell her.Go over and be-he said"Use a little-be diplomatic,use a little diplomacy"-I forget what he said, but hesaid "Just kind of bring it up, you know, in a way-tellher, you know, not to say anything to anyone. Youknow, just between you and her." He said "We wantedto see what happened."Evidently,he wanted to seewhat-like, he would say something and, three or fourdays later,the Union would be standing out there witha paper-a little cartoon,something about-Q. Mr. Baker,just tell me, what was the conversa-tion you had with Mr. [Oren] about North Carolina?A.Well, he said he was going-this is how it allcame up-maybe I'm not expressing myself right-I'mdoing my best-best I can. But he said to me that hewas goingto move to North Carolina because he couldget land down there for nothing. They's been trying toget him down there for a long time and the taxes-forso many years he'd have to pay no taxes and the labordown there would be cheaper. And he said he wouldclose his factory if the Union kept bugging him beforehe'd let them in there, and move down there.Oren's interest, as revealed by Baker, in which employeeswere not signing authorization cards for the Union is alsorevealing.Local 42 distributed cards in ways which placedmore than one in the hands of most, if not all, employees.Baker told how he brought to Oren unsigned cards turnedover to him by employees who did not favor organization,thus:Q. And what did you do-were these blank cards?A. Right, with a letter, a letter in there.Q. And what did you do with the cards?A. I gave them to Mr. [Oren].Q. Did he ask you for them?A.Well, more orless. Isaid-he said "These guyswere you know, he always accused everyone-he neveraccused me of joining, of trying to get the Union inthere, but he said "This guy-". I said "Well, look,these guys gave me the cards here. I'll get the cards."He said "Oh, that's good. Do that." So I got the cardsand I said "Well-here's the cards." And, well, theymust have gotten a card-a few of these guys whodidn't sign-every two weeks or a month-and theybrought them in a couple of times after and I said"That's okay. You don't have to do that anymore."Q. So, in other words, you were giving the cards toMr. [Oren]-A. Yes one time, Then he said just to show himthere was a card in the envelope with a person's nameon it, I said "See, here's the card and everything. Theydidn't sign; this one didn't sign, that one didn't sign."Because hewanted to-he wastellingme-if we everdo go on strike, hesays,we have to have some peopleto run the factory. He says "We'll have the good peo-ple."Because Iam convinced from his personalityas well asthe record as a whole that Samuel Oren did talk openly tohis employees about the Union but was not candid with meabout those conversations, I have discredited him whereverhis testimony is in conflict with that of anotherwitness. Ihave relied on his testimony only in those instances wherefacts are undisputed or his version is corroborated by thetestimony of another witness.The other witness I have discredited is Audrey Parsons.In his effort to prove through authorization cards that Local42 represented a majority of Respondent's employees, the U.S. PLASTICS CORPORATION329General Counsel had Mrs. Parsons testify about a cardbearing her name.On cross-examination she admitted thatshe had deliberately lied about the card in a sworn affidavitshe gave to a Board investigator.Because I do not, wherethere is a dispute about the facts, believe witnesses whotestify before me under oath who have lied under oath atother times and in other places,Ihave also discreditedAudreyParsons generally.C. 8(a)(3) and Related 8(a)(1) Allegations1.Kathy Spillane and Deborah PortraitThe discharges of Kathy Spillane and Deborah Portraiton February 21 are alleged as violations of the Act. TheGeneral Counsel contendstheywere discharged in retribu-tion for signing authorization cards for Local 42.Respon-dent contendstheywere discharged for absenteeism andbad work.A week before she was discharged Oren approached MissPortrait at her machine.He asked her whether she hadtalked to the men from the Union. She said no. Oren said,"Don't let it bother you because you are not going to."Miss Spillane and Miss Portrait were among the firstemployees to sign authorization cards. They had worked forRespondent as second-shift packers for only some 6 weekswhen they were discharged. Both had had some difficultyin acquiring dexterity in handling bags as they came fromthe machines in the conversion department,thus causingmore waste than a normally skilled packer.In this respect,Miss Portrait's record was poorer than Miss Spillane's.MissSpillane, on the other hand, had a poorer record than MissPortrait with respect to attendance, caused by her problemsin findingbabysitters to stay with her 2-year-old son. Theywere informed of their discharges by their immediate fore-man on the eveningof February 21. When theyasked thereason,the foreman referred them to Oren.That evening Sharon Chesley, another employee in theconversion department,overheardWilliam Boardway,manager of the department,instructing the foreman to dis-charge Miss Spillane and Miss Portrait at the end of theshift.A few minutes later, when Oren happened to walkthrough the department,Miss Chesley asked him if it wastrue Kathy and Debbie were getting fired.Oran answeredyes.Miss Chesley asked why. Oren said because he hadheard they had signed union cards.Miss Chesley, unawarethat they had signed cards, said she knew for a fact that theyhad not.Oren said, "Well, that'swhat's going to happen toanybody that signs a union card."Miss Spillane and Miss Portrait returned to the plant topick up their checks on February 22. They asked to seeOren.Albert Rozzi,Oren's assistant,summoned them toOren's office. (My findings as to what was said in this inter-view are based on Rozzi's testimony. The only importantdisagreement among the witnesses is over whether Oren orMiss Spillane first brought up the subject of the Union.)Miss Spillane asked why they had been fired. Oren toldthem because of their absenteeism and poor production.Miss Spillane asked if they were being fired because theyhad signed union cards.Oren told them no, he did not carewhat they did, "what you do outside is your business,insideismybusiness."Based on the testimony of Miss Chesley, I find that Orenwas motivated,at least in substantial part,to dischargeKathy Spillane and Deborah Portrait on February 21 be-cause they had engaged in union activities. When he did so,Respondent violated Section 8(a)(3) and (1) of the Act.The words Oren spoke to Miss Chesley on February 21also constituted a threat to discharge other employees forengaging in union activities,an independent violation ofSection 8(a)(1) of the Act. (The complaintalso alleges anindependent 8(a)(1) violation based on Miss Chesley's con-versation with Oren in that "Oren . . . inform[ed] employ-ees that the reason why certain other employees were fired... was because of their Union activities." Such a charac-terization of the exchange is encompassed in the broaderconclusion that Oren threatened to discharge employees.)The words Oren spoke to Miss Portrait a week before herdischarge constituted coercive interrogation about herunion activities, another independent violation of Section8(a)(1) of the Act.2. John ComeauThe discharge of John Comeau on March 27is also al-leged as a violation of the Act. In his case, Respondentcontends he was discharged for not properly attending theextruders he was operating.Comeau was a group foreman,i.e.,an extruder operatorwith responsibility over five machines, on the third shift.("Group foreman" is a job title which lies at the heart of theunit and majorityissuesdiscussed in section E, below.) Anextruder operator must stay near the extruder most, al-though not all, of the time. When he leaves, for example, toget a cup of coffee,he should return within a few minutes.On the night of March 26-27, Oren came to the plant twiceduring the middle of the night, a not unusual thing for himto do. In checking the extruders by looking at the closed-circuit TVscreen inhis office, he noticed that Comeau wasnot where he should be for periods of time he consideredexcessive.He returned to the plant again around 5:30 a.m.This time he checked on Comeau by peeking into the extru-sion department. He observed Comeau away from his ma-chine and talking to another employee, again for a periodOren considered excessive.Shortly after 7:30 a.m., end of the third shift, Comeau waslounging near the front stairs in the plant waiting for anoth-er man to leave with him when Oren came by. Oren begancastigating Comeau.He told Comeau he was no good forthe factory. He told Comeau he was not doing his work andhad brought the Union into the shop. Comeau protested hehad had nothing to do with bringing the Union in, he hadnot even known they were there until he saw them outside.Oren said the people in the shop seemed wild, the Unionwas goingto be a downfall. He then asked Comeau why heliked the Union. Comeau said he had friends in it and unionworkers got benefits such as better pay and better holidays.Oren said, "Well, if you like the Union, why don't you letthe Union get you a job? Who hired you, me or the Union?"Comeau said, "You did."Oren said, "Why do you like the Union?" Comeau pro-ceeded to tell him all over again. Oren said, "If you like the 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion so much, let the Union get you a job. You're fired."Pursuant to the deal worked out in late May betweenLocal 42's top official and Respondent's attorney, Comeaureturnedto workin June as a new employee.Respondentgives its employees seven paid holidays, New Year's Day,Memorial Day, Fourth of July, Labor Day, Columbus Day,Thanksgiving, and Christmas. Employees do not receiveholiday pay during their first 6 months. Comeau did notreceive holiday pay for the Fourth of July, Labor Day, orColumbus Day, the three holidays which occurred betweenhis rehire and opening of the hearing in this case.There is much testimony in the record going to the ques-tion of whether Comeau did or did not stay away from hisextruders too long,thus neglecting his work and taking achance of excessive loss to Respondent if the polyethylenebubble burst in his absence. I am not persuaded that he didalthough I have no doubt that Oren thought he did and thuswas angry enough to lash out at him when Oren bumpedinto him just after the end of the shift. The significant thingabout Comeau's discharge is, I think, that in this, as in allthe incidents which occurred in the plant during the Febru-ary-June period, Oren saw the situation in terms of theUnion's threat. He admitted, in his version of his argumentwith Comeau,that he accused Comeau of engaging in unionactivities instead of tending to his work, thus:... in the morning I see that he is in the back roomtalking to-this is about 5:34-talking there in theback room. So, I didn't like it because our job is verydangerous and people don't have to leave their place.They must stay all the time. So, I come to him and Isays, what is the big idea that you are not staying withyour extruder, not watchingthem.Why are you run-ning around all the factory? What is that? Somethingyou make propaganda for the Union or what?and took Comeau's dare to fire him for that reason, thus:He says yes, I do. I says, you can do everything youwant for the Union, any propaganda but outside andnot on our working time. He says, I love the Union. I'vebeen in the Union and I do what I please. I says no,you cannot. So what, you want to fire me? I says, yes,you are fired. That's my conversation with him. So, goupstairs, take your card and get your pay. That's howitwas like, my conversation with John Comeau.Oren also admitted that Comeau was a good worker upuntil the week he was discharged. When this is coupled withthe words which Oren spoke to Comeau in discharging him,the conclusion is inescapable that he did so because hethought Comeau was neglecting his work to engage in unionactivities.Since it has not been established in this recordeither that Comeau was, in fact,neglectinghis work or, infact,engaging in union activities on company time in con-travention of a valid no-solicitation rule, it follows thatOren's motive was discriminatory within the meaning of theAct. Respondent, therefore, violated Section 8(a)(3) and (1)of the Act by discharging John Comeau on March 27. (Anallegation of the complaint that Respondent, in the personof Oren, in February and March, "inform[ed] employeesthat they were being discharged because of their Unionactivities," thus independently violating Section8(axl), isencompassed in the 8(a)(3) and (1) findings with respect toJohn Comeau as well as Kathy Spillane and Deborah Por-trait.)The complaint also alleges an independent violation ofSection 8(a)(1) in that Respondent, on July 4, September 3(i.e.,Labor Day), and October 8 (i.e., Columbus Day),"fail[ed] to pay holiday pay to employees for the reason thatthey engaged in union activities." The only evidence ad-duced in support of this allegation is that with respect toComeau. Since Comeau was denied holiday pay on the daysin question not because he had engaged in union activitiesbut because his status was that of an employee with lessthan 6 months' service, Respondent did not commit theoffense alleged. In any event, holiday pay is part of the totalrequired to remedy the discriminatory discharge of Comeauunder the reinstate-and-make-whole portion of my recom-mended Order. I find, therefore, that Respondent did notviolate Section 8(a)(l) of the Act by failing to pay holidaypay to employees because they engaged in union activities.3. James McCarthyThe complaintallegesRespondentdiscriminated againstJamesMcCarthy byeliminatingovertime work for him onApril 13 and discharging him on April 19. Unlike the otherfour employees named in the complaint as having beendiscriminatorily discharged, Respondent does not admit itdischargedMcCarthy. The issue posed in the record iswhether he, in fact, quit.In the weeksprior to theterminationof McCarthy's em-ployment, Oren frequently talked to him about the Union.During the week of March 12 Oren stopped McCarthy ashe was walking fromthe coffee machine to his extruder. HeaskedMcCarthy if he knew anything about the Uniontrying to get into the plant, whether he had signed an au-thorization card or attendedany meetings.On Monday,March 26, the first workday after the unionmeeting onMarch 24 which is the subject of the surveillanceallegationdiscussed in sectionD, 1, below, Oren talked to McCarthyabout Stephen Thompson, the General Counsel'switnessfor that incident. On March 27 Oren asked McCarthy if heknew who had put some prounion material on the bulletinboard. A day or two later Oren asked McCarthy if he wasgoing to a union meetingscheduled for Saturday, March 31.(Colella, Local 42's organizer, held weekly Saturday meet-ings ofRespondent's employees during March and part ofApril, when hisorganizingefforts were at their peak.) WhenMcCarthy replied yes, Oren said the Union wasgoing tocause a lotof trouble for him and his employees, he lovedthe employees and did notwant to seethem hurt by theUnion.Sometimeduring the week of April 2 or April 9 Orenapproached McCarthy at the timeclockas he was punchingout at 3:30 p.m. and accused McCarthyof posting a unionleafletwhich had appeared on the bulletin board a day ortwo before. McCarthy denied it. Oren insisted McCarthyhad.McCarthy demanded Oren namehis accuser. Orenrefused. Both McCarthy and Oren lost their tempers. Theupshot was a threat by McCarthy to see a lawyer if Oren did U.S. PLASTICS CORPORATION331not stop harassing him aboutthe Union.On Friday, April 13,Earl Stickney,Respondent's plantmanager,instructedMcCarthynot to come in for overtimework the nextday. (The supervisory hierarchyin the plantruns fromOren toRozzi to Stickney to Boardway to fore-men. Stickneyhas primaryresponsibility for the extrusiondepartment;Boardway,for the conversion department.)Stickneytold McCarthythat Oren was cutting his overtime.When McCarthy asked why,Stickney said,"Well, youknow how Mr.Oren feels about theUnion and everything."(I creditMcCarthy over Stickneyas to this conversationwithout,however,discredingStickneygenerally.My find-ings below, for example,with respect to Respondent's eco-nomic explanation for cutting back on overtime in thisperiod are basedon Stickney's testimony.)The following Monday, April 16, McCarthy stoppedOren ashe walked byand askedOren why hisovertime hadbeen cut.Oren said for the good of the company.McCarthysaid he did not understand the explanation,he needed theovertimebadly.Oren saidthe companywas having toomany expenses, ifMcCarthy did not likehis decision, Mc-Carthycould complainto the Union.Overtime is normally scheduledon a voluntarybasis onSaturdaymorning.In the extrusion department,the em-ployees engage in cleanup work and shut the extrudersdown for the weekend.In the conversion department, someof the bag-making machines are run, the number dependingon how many operatorswant to workand how much pro-duction Respondent needs. In the period in question (notonly with respect to McCarthybut also with respect toAudrey Parsons and LeonardDiOrio as to whom the com-plaint also allegesdiscriminatoryelimination of overtime;see sections immediately following) Oren instructed Stick-ney to cut downon overtime because business was slow andexpensestoo high.On the morningof April 19 Orenbroke up a conversationMcCarthywas having with Michael Nappi,another extru-der operator.Oren askedthem what they were talkingabout.They saidsomething about theshop.Oren said,"This is no place tohold a union meeting. If you want tohold one,go to the Union hall."Later that day the incidentoccurredwhich led to theterminationof McCarthy's employment.There is no disputethat Orenand McCarthygot into a fight over the fact thatMcCarthywas producing rolls of polyethylenefilm whichwere heavier than the maximum figure allowed underRespondent's tolerances and was markingthe weight theyshould have been instead of their actual weight onhis pro-duction records.As in the case of John Comeau,there ismuch testimonyabout how heavy therolls were and wheth-erMcCarthy had been toldto handle the paperwork as hewas. All details about the merits of the argument are, in myopinion,irrelevant,for whetherMcCarthywas discriminat-ed against turns, first,on whether he was discharged or quit.McCarthy's version of the event was that,while he did tellOren at onepoint he did not have totake any of "thisbullshit," he only leftwhen Oren"told me if I didn't like itgo aroundthe Unionhall and get out." Oren insisted henever toldMcCarthyto get out.In concludingthat Oren did not tell McCarthyto get outbut that,rather,McCarthy told Oren whathe could do withhis job and stalked out, I have relied on the testimony ofStickney, Foreman Michael Foley, and Larry Naselroad, agroup foreman,all of whom were present during the latterpart of the argument.Stickney and Foley, who were calledas witnesses by Respondent,both testified that the exchangebetween Oren and McCarthy ended when McCarthy toldOren he could "take his [obscenity] job and shove it up his[obscenity]."More important, Naselroad, called as a wit-nessby the General Counsel to corroborate McCarthy'stestimony that Oren had told him to get out, testified:"About all I could remember hearing was Mr. [Oren] yellingat Jimmy to, if he didn't like it that he could leave any timehe wanted. He could just get out." This quote falls short ofa direct order to McCarthy to get out of the plant. It is justthe sort of line which would have led McCarthy to tell Orento take his job and shove it. I find that McCarthy quit onApril 19.McCarthy returned to the plant the next day and askedOren for his job back. Oren told him to get out, he did notwork there anymore,and Oren did not need him anymore.Oren also told McCarthy to go down to the union hall.SinceMcCarthy quit, the question of Oren's motive foracting toward McCarthy as he did on April 19 does notarise.I find Respondentdid notviolate Section 8(a)(3) and(1) of the Act by discharging James McCarthy. However,the antiunion motive for denying him his usual overtime onApril 14 is established by the words Stickney spoke to Mc-Carthy on April 13. I find, therefore, that Respondent vio-lated Section 8(a)(3) and(1) of the Act bydenying JamesMcCarthyovertimeon April 14.As to the independent 8(a)(1) allegations of the complaintwhich are predicated on Oren's dealings with McCarthy, Ifind Respondent interrogated him about the union activitiesof Respondent's employees, harassed him because of hisunion activities,and, in the conversation about the March31 union meeting,impliedly threatened employees with re-prisals for engaging in union activities.Each is a violationof Section 8(a)(1) of the Act. (An allegation in the complaintthat Respondent violated Section 8(a)(1) when Stickney andOren"inform[ed]employees that their overtime work wasbeing eliminated because of their Union activities" is en-compassed in the broader conclusion that McCarthy wasdiscriminatorily denied overtime.)4.AudreyParsonsThe complaint alleges Respondent discriminated againstAudrey Parsons by eliminating overtime work for her onApril 12, issuing disciplinary warnings to her on April 20and 24, and discharging her on May 1. While Respondentconcedes she was discharged,it contends that her failing towork after May 1 was the result of a misunderstanding andnot a unilateral decisionby Respondentto terminate her.Unlike the other four persons discharged,Mrs. Parsonswas one of the employees who led the organizing effort inthe plant. (The Misses Spillane and Portrait did nothingmore than sign authorization cards. Comeau and McCarthydid not attend conferences and/or hearings at the Board'sregional office on behalf of Local 42 until after they weredischarged or quit.) She held two of the Saturdaymeetingsalready referred to in her home.She went to the Board's 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoston office with Colella on both April 11 and 23. Oneach of those days she subsequently helped Colella distrib-ute leaflets outside the plant which denigrated Oren inharsh terms.The General Counsel had Mrs.Parsons testify as to twoincidents in March which would,if found,be independentviolations of Section 8(a)(l). One,on March 17, involvedharassment by Oren.The other,on March 24, involvedinterrogation by Foreman Curtis MacKay.Both Oren andMacKay denied that the incidents described by Mrs. Par-sons ever occurred.Since I have discredited Mrs. Parsonsgenerally,there is no evidence in the record that Oren andMacKay committed the acts alleged.Consequently, I makeno findings of fact as to either of these two incidents.On April 12, the dayafterMrs. Parsons attended theconference in Boston in connection with Case 1-RC-12640and then helped leaflet the plant,both Stickney and Board-way spoke to her.My findings as to each conversation are,of course,based on the testimony of Stickney or Boardwayand not on the testimony of Mrs.Parsons.Stickney stopped byMrs. Parsons'machine and said,"How's everything going this morning?"Mrs. Parsons said,"You mean with the machine?"Stickney said, "Yes."Mrs. Parsons said,"Everythingis fine,but I'm surprisedyou're talking to me."Stickney said, "Well, why wouldn't I be?"Mrs. Parsons said,"Well, now that it's out in the open,I'm supporting the union,Ididn't think you'd speak to meat all."Stickney laughed and said,"Well, I know everybody'sentitled to their own opinion.That's youropinion.It doesn'thave to me mine."They chatted for a few minutes, andStickney walkedaway.Boardway,that day, talked,to her about staying by herbag-making machine and not wandering away when the rollof polyethylene film which is fed into the machine was beingchanged.He did not tell her shewould bein trouble if shewas caught wandering around "because the companyknows you're for the Union."On April 13 Boardway told Mrs. Parson not to come infor overtime the next day.On April20 Mrs.Parsons was given a written warningwhich read:Subject:Excessive Absenteeism and TardinessIn the monthof April1973 you have been absentfrom work a total of four days, arrived late six days andhave left early otherdays. All ofthese absences havebeen unauthorized.Therefore,ifyou are again absent one more daywithout authorization,you will be discharged.On April 23 Respondent posted thefollowing notice neartwo telephones in its plant:To: AllPersonnelSubject: Telephone CallsAll emergency calls are to go through the office. Thetwo pay telephones in extrusion and shipping-dock areto be used during breaks and lunchtime.They are notto be used during working hours.Warnings will be given to those who do not obey thisrule. After the second warning,you will be discharged.Al RozziControllerOn April 24Mrs. Parsons went to one of the telephonesduring worktime,read the notice,and madea call. Laterthat day she wasissued a second written warning:Subject: Violation Notice # IAt approximately11:25 a.m. on April 24, 1973 youknowingly violated thepolicy of U.S. Plastics Corp.pertaining to pay telephone usage.Prior to making thecall youreread thispolicy thatis posted by the tele-phone and disregardedthis policy.Let me remind you that continued violation of U. S.Plastics Corp.policies is ground for discharge.The factssurrounding Mrs. Parsons'discharge are essen-tially undisputed,includingthe tenorof her final telephoneconversationwith Oren on May 1. The only important factat issue is whether,asMrs. Parsons testified,Oren said toher specifically, "You'refired."Since I have discreditedMrs. Parsons in all respects,I find that he did not. Myfindings as towhatwas said are a paraphrase of the remain-der of whatOren and Mrs.Parsons testified passed betweenthem.Mrs. Parsons has a smallchild.Because ofbabysitterproblems,she wasfrequentlylate or absent.She was off sickon Monday, April 30.The next morning she called the plantto reportthat she wouldbe late becauseher babysitter hadnot shown up on time. She talked to Oren. Oren told her notto botherto come in at all.Orenintendedmerely to conveythe idea thathe was bothered by herlateness and that, aslong as she was going to be lateanyhow,Respondent couldget along without her servicesthatday. Because of Oren'sdifficultyin communicating in English,Mrs. Parsons under-stood himto mean that she was discharged.Consequently,she did not attempt to go towork thereafter. (Why she failedto respondto Respondent's offer of rehire in June followingthe abortive settlement betweenRespondent and Local 42isunexplained in therecord.)As with KathySpillane,Deborah Portrait, and John Co-meau,the issuewithrespecttoMrs.Parsons' discharge iswhetherOrenwas motivatedbyherunion activities.Since,unlike the other three, thereis no directevidence(even inMrs. Parsons'version ofthe words Oren spoketo her onMay 1) stemming from the discharge incident on which tobase such a finding,the issue must turn on whether otherevidence of Respondent's treatmentof her will support suchan inference.The only suchevidence relates to the twowritten warningsshe received.Rozzidecidedto set up a formal written warning system U.S. PLASTICS CORPORATIONin 1973 after he became aware of Local 42's organizingactivities. (Prior to the warning issued to Mrs.Parsons onApril 20, the only written warning issued to an individualemployee, as distinguished from admonitions addressed toall employees and posted on the bulletin board, was onegiven Leonard DiOrio in May 1970.) Oren admitted that thesystem was adopted in response to union activities in theplant, thus:Before[the organizing campaignbegan] they was toldby saying, and then they start togive them hell, fromthis time the unionactivity start to be and they stoppedto listen tous. They stoppedto listen,my workers. Yousay to them, why youare not comingin, I was busy,and they feelthemselvesvery, very free. That's whythey forcedus to startto writewarnings.Since Respondent adopted a system of written warningsto discipline its employees for asserting their right to self-organization and issued the warnings alleged in the com-plaint (see also the sections on Leonard DiOrio and RichardNeedham which follow) pursuant to that purpose, I findRespondent violated Section 8(a)(3) and (1) of the Act whenit issued written warnings to Audrey Parsons on April 20and 24.However,Ido not find in the issuance of thesewarnings sufficient evidence of animus against Mrs. Par-sons because of her role as a union leader to outweigh thefact that her ceasing to work for Respondent on May 1 was,in fact,the result of a misunderstanding and not a deliberateeffort by Oren to get rid of her. While the issue is a closeone, I do not think the General Counsel has sustained hisburden of proving Respondent's discriminatory motiveeven when all the evidence of other unfair labor practicescommitted by Respondent is thrown into the scales on Mrs.Parsons' side. I find, therefore, that Respondent did notviolate Section 8(a)(3) and(1) of theAct bydischargingAudrey Parsons on May 1.As to Mrs. Parsons failure to work overtime on April 14,there is nothing even in her version of what Boardway saidto her about not coming in to indicate a discriminatorymotive.Moreover, I credit the testimony of Stickney thatthe basic reason for cutting down on overtime in this periodwas economic and the testimony of Boardway that his rea-son for telling her not to come in on April 14 was lack ofwork. Therefore, I find Respondent did not violate Section8(a)(3) and (1) of the Act by denying overtime to AudreyParsons onApril 14.I also find the General Counsel has failed to prove Re-spondent, in the persons of Samuel Oren and Curtis Mac-Kay, committed independent violations of Section 8(axl)by harassing Audrey Parsons on March 17 or interrogatingher on March 24. In addition, I find Respondent, in theperson of William Boardway, did not violate Section 8(axl)by threatening employees with retaliation because of theirunion activities,threatening employees that Respondentwould be more strict with its employees if the Union got in,and interrogating employees concerning their union activi-ties.5.Leonard DiOrio333The complaint alleges Respondent discriminated againstLeonard DiOrio by denying him overtime on March 24,transferring him from the first to the third shift on April 16,and issuing a disciplinary warning to him on April 24. Re-spondent contends it was not discriminatorily motivatedwhen it transferred him.DiOrio, like Audrey Parsons, was one of the leaders of theorganizing campaign. He signed the first authorization card.He went to the Board's Boston office with Colella and sub-sequently helped leaflet the plant on April 11 and 23. Moreimportant, as my findings with respect to conversationsbetween Oren and DiOrio on January 29 and 30 establish,Oren thought, incorrectly, that DiOrio was responsible forcontacting Local 42 in the first place.DiOrio, a third-shift group foreman, was originally hiredto work on the third shift in 1963. He left and returned ona number of occasions, each time working on either thesecond or third shift until, on July 6, 1971, he was transfer-red to the first shift. At the time, DiOrio was courting Oren'sprivate secretary. (The issue which aroused the most passionat this long and difficult hearing was whether Oren transfer-red DiOrio at the request of Oren's secretary in order topromote the romance. I make no finding because the pointis immaterial.DiOrio married the lady in November 1972.In the interest of simplicity, I refer to her as Janet or Mrs.DiOrio regardless of the time in question.) Leonard andJanet DiOrio both quit on July 15, 1971, for reasons whichare irrelevant to this case. She returned on August 21, 1972,and left for good on January 15, 1973. He returned onNovember 15, 1971, and went to work on the first shift. Heworked on the first shift from that time until April 16, 1973.On January 29, the day DiOrio talked to Colella outsidethe plant, Oren came to DiOrio's extruder and asked himhow many rolls he had left to wind. DiOrio said two. Orensaid that, when DiOrio was finished, he did not want DiOrioto work for him anymore. DiOrio asked why. Oren saidbecause he had something to do with the Union. DiOriodenied it.Oren told DiOrio to get his check.He said hewould fix it so that DiOrio could collect unemployment.DiOrio asked if there was a problem because of the Union.Oren said that, if DiOrio engaged in union activities, hecould not work there.DiOrio went to Rozzi's office to get his check. He toldRozzi what had happened. While DiOrio was waiting for hischeck, Oren went into Rozzi's office. DiOrio was sum-moned into the office a few minutes later. DiOrio againprotested that he had had nothing to do with the Union.After a short discussion, Oren told DiOrio to go back toworkuntilOren found out he did.The next day, January 30, Oren told DiOrio he had heardMrs. DiOrio had sent the company's Christmas list to theUnion. DiOrio denied it, pointing out that his wife did noteven work there anymore.On the morning of Saturday, March 24, the day of thealleged surveillance incident covered in section D, 1, below,when DiOrio was on overtime, Oren asked DiOrio if he wasgoing to the union meeting that afternoon. DiOrio said no,he did not want to be fired. Oren turned to Stickney and toldhim to send employees home. Stickney sent DiOrio home 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDaround 10 a.m. (The recordis unclearas to just who or howmany employees were sent home at thistime.This findingis based on the testimony of DiOrio, which I credit, that heknew Stickney sent him home on Oren's instructions be-cause"Mr. Oren was standing right there and he told Mr.Stickney to send us all home." Stephen Thompson is theonly other employee who testifiedhe was senthome earlyon March 24. He was instructed to leave by Boardway.DiOrio testified Thompson, Comeau, and "another fellow,Idon't know hisname,"were senthome in addition tohimself.There is no explanation of why the General Coun-sel has failed to allege discriminationagainst otheremploy-ees sent homethat morning. He did amend the complaintto allege anindependent 8(a)(1) violation by Respondent inthe person of Boardway.)On March 27, a few minutes after John Comeau wasdischarged, Oren came to DiOrio's extruder and began up-braiding him about the Union. DiOrio protested that he hadnothing to do with the Union. Oren said, "Well, I heard thatyou and yourwife senta Christmaslist in."DiOrio said, "You're wrong, Mr. Oren." He threatened tohave his lawyer write a letter to Oren if Oren did not stopyelling at him about the Union.On two occasions in the first half of April while DiOriowas still on the first shift, Stickney said to him, as he walkedpast DiOrio's work station, that he knew DiOrio was theinstigator of the Union. DiOrio said he was not.On the morning of April 16 OrensentDiOrio home,telling him to return that night for the third shift. Two of thethree persons who were in the area when Oren spoke toDiOrio testified in addition to DiOrio about what was said.They are Rozzi and David Rosman, supervisor on the ship-ping dock. Joe Broniatowski, an employee who was workingwith DiOrio that morning, was not calledas a witness, a facttowhich I attach nosignificance.Mrs. DiOrio testifiedabout a phone conversation with her husband and Rosmanjust after Oren spoke to DiOrio. None of thewitnesses tothe conversation claims to remember everything that wassaid.None of their acounts is inherentlyinconsistent withthe others. Consequently, my findings as to what happenedare a synthesis of the testimony of all.DiOrio had been assigned to help load a truck on themorning of April 16. (This was notan unusual assignmentfor DiOrio while he was on the first shift. When DiOriotransferred from the third to the first shift, he dropped backto operator status, then, at Stickney's requestbecause of hisspecial talents and experience,to swing manin the extrusiondepartment and, finally, again at Stickney's request, toswing man throughout the plant.) At breaktime, DiOrioused the phone on the dock to call his wife, apparently adaily custom. Rozzi happened to be in the area conferringwith Rosman about the shipment being loaded at that mo-ment.Enter Oren.Oren told DiOrio he wanted to talk to him. DiOrio endedhis conversation with Mrs. DiOrio and hung up. Oren in-structed DiOrio to punch out and go home so that he couldreturn that night on the third shift. DiOrio protested. Orenexplained that he needed a group foreman in the extrusiondepartment and DiOrio was the only employee immediatelyavailable to fill the job. DiOrio said his wife would kill him.He explained that his wife was apprehensive about beingalone at home at night. Oren told DiOrio he was the bread-winner in the family and should, therefore, be prepared tostand up to his wife likea man.Oren said he would transferDiOrio back to the first shift in a couple of weeks,as soonas he could find somebody else and train him for the job.DiOrio continued to protest that Oren should transfer any-body other than him because going back to the third shiftplaced him in an impossible position with his wife. Orenfinally ended the argument by ordering DiOrio to do as hehad been told. He said, "If you don't want to go on the thirdshift, have the Union get you a job." DiOrio elected to goon the third shift. He was still on it at the time of the hearing.As soon as Oren left the shipping dock, DiOrio called hiswife and told her he had been transferred. Mrs. DiOrioprotested. DiOrio put Rosman on the telephone to explainthat DiOrio had had no choice. Rosman told Mrs. DiOriowhat Oren had said about the transfer being only tempo-rary.Sometime in the last half of April, DiOrio hada series ofthree conversations with Curtis McKay, third-shift foremanin the extrustion department, about soliciting for the Unionin the plant. There is no dispute between DiOrio and Mac-Kay that these conversations took place and little as to whatwas said.MacKay denied he told DiOrio specifically thathe would be fired. MacKay testified DiOrio was actuallypassing out cards and leaflets rather than merely carryingthem, as DiOrio testified. As to these details, I have creditedDiOrio over MacKay.On the first occasion, DiOrio walked into the plant withsome blank authorization cards he had picked up from Co-lella.MacKay saw the cards as DiOrio was putting theminto his lunchbox. MacKay said, "If you get caughtpassingthose cards around, you're going to get fired." DiOrio saidhe was not passing them around but if anybody wanted acard they could have one. The next day MacKay told Di-Orio the same thing with respect to some unionleafletsDiOrio carried into the plant with him. Once again, DiOriosaid he was not passing them around. A couple of days later,MacKay again approached DiOrio as he came into theplant to go to work. MacKay said, "You know, if you gaveup this whole Union, the people would give it up too."DiOrio said, "I have no control over the people. Whatthey do is their business."Near the end of the third shift on April 17 DiOrio wentto the top of one of the extruders to change the treaterpaper. (The size and complexity of the line of integratedmachinesknown collectively as an extruder are treated insomewhat greater detail in section E, below. Suffice it to sayat this point that DiOrio climbed stairs to a level well abovefloor level to carry out his chore.) When he had finished hecalled down to Foreman Jack Allen to turn the treater backon. The treater did not get turned on. Three rolls of polyeth-ylene film were ruined before the oversight was noted andcorrected. Consequently, Respondent issued the followingwritten warning to DiOrio on April 24:Subject: Spoiled MerchandiseOn April 17, 1973, you ruined three rolls (10% ofyour production) because you neglected to turn on thetreater. You have had excessive waste problems in thepast and it must stop. You have been employed at U.S. U.S. PLASTICS CORPORATION335Plastic Corp. for approximately seven years (off andon). Therefore, you are well knowledgeable of proce-dures that must be followed.Hence if this spoiled merchandise happens againwithout good reason, you will be discharged.Respondent's plant closed down for vacation the firstweek in July. Just before the vacation period, Oren ap-proached DiOrio in the extrusion department. He told Di-Orio that, if DiOrio would give up the Union, he wouldtransfer him to the first shift after vacation.When DiOrioreturned from vacation he showed up for the first shift. Hetold Stickney that Oren had told him he would be on thefirst shift. Stickney checked with Oren. He reported back toDiOrio that Oren said he was still on the third shift. A fewnights later,when Oren made one of his frequent nocturnalvisits to the plant, DiOrio asked why he had not been trans-ferred.Oren said because he was still needed on the thirdshift.The issue of whether Respondent transferred LeonardDiOrio from the first shift to the third shift on April 16 inretaliation for his union activities or because it needed himon the third shift generated more testimony in this recordthan any save only the issue of Local 42's majority. At theend, it came down to a haggle over the details of Mr. andMrs. DiOrio's romance, facts which obviously have no bear-ing on why Oren acted as he did on April 16. If the partieshad not elected to fight so hard over what strikes me as arelatively trivial change in DiOrio's conditions of employ-ment,the whole thing might be dismissed as a tempest in ateapot.I am not persuaded that the General Counsel has estab-lished Respondent's discriminatory motive by a preponder-ance of the evidence.Respondent's need for an experiencedgroup foreman in the extrusion department that day is un-controverted. It is uncontroverted that DiOrio had becomea plantwide swing man on the first shift,filling in whenneeded at such unskilled jobs as loading trucks and thus notutilizing his skill as an extruder group foreman,the nonsu-pervisory job(see section E, below)calling for the highesttechnical skill in the plant. That DiOrio was hired andworked most of his career on other than the first shift isadmitted.It is uncontroverted that there was no other firstshift employee of comparable skill who had not been hiredspecifically for the first shift and thus had a more validobjection than DiOrio to an involuntary transfer to thethird. That DiOrio was told the transfer was only temporaryindicates Respondent gave some weight to his protest onApril 16 and only insisted on having its way because it hadno satisfactory alternative. That DiOrio was not, in fact,transferred back to the first shift is explained by the filingof the charge in Case 1-CA-9034 on April 23 in whichDiOrio's transfer is specifically alleged as a violation of theAct.When charges are filed during organizing situations,positions harden,for reversal of the action complained ofbecomes a propaganda point for the other side. The onlysolid bit of evidence supporting a theory that Respondentwas discriminatorily motivated is Oren's statement to Di-Orio "if you don't want to go on the third shift, have theUnion get you a job." It is simply another example of Oren'spropensity during this period to react to any situation in-volving his employees in terms of their union activities.While it shows Oren had the Union on his mind when hespoke to DiOrio, it is insufficient to prove that his thoughtsabout the Union played any substantial part in his decision.I find, therefore, Respondent did not violate Section 8(a)(3)and (1) of the Act by transferring Leonard DiOrio from thefirst to thethird shift on April 16.For the reasons already set forth in section 4, above, Ifind Respondent violated Section 8(a)(3) and (1) when itissued a written warning toDiOrio on April24. I also findRespondent violated Section 8(a)(3) and (1) by denyingDiOrio overtime when it sent him home early on March 24.Itsmotive is established by the fact Oren asked DiOrioabout his union activities and immediately ordered Stickneyto send him home without any interveningcircumstanceswhich might establish a nondiscriminatory reason for nolonger needing his services that morning. (The allegationthat Respondent committed an independent8(a)(1) viola-tion when employees were sent home on March 24 is en-compassed in the 8(a)(3) finding with respect to DiOrio. Seesection entitled "Remedy" below.)As to independent8(a)(1) allegationsin the complaintwhich are predicated on DiOrio's experiences, I find Re-spondent committed violations when Oren harassed andinterrogated Leonard DiOrio on January 29 and 30 andMarch 24 and 27 and when Oren promised DiOrio a benefit(transfer to the first shift) in late June if he would refrainfrom union activities. I also find Respondent violated Sec-tion 8(a)(1) when Stickney, in early April, harassed DiOrioby accusing him of being the instigator of the organizingcampaign and when MacKay, in late April, threatened himwith discharge for bringing union cards and leaflets into theplant. An allegation that MacKay "blame[d] employees forbringing the Union in at Respondent's plant"is, I assume,predicated on the third of MacKay's three conversationswith DiOrio. I find no violation in MacKay's suggestionothers would follow DiOrio if he gave up the Union.6.Richard NeedhamThe only discrimination alleged against Richard Need-ham in the complaint is a disciplinary warning issued onApril 24. (The General Counsel producedno evidence insupport of an allegation that another such warning wasissued to Needham on May 7. I granted Respondent's mo-tion to strike at the conclusion of the General Counsel'scase.)Richard Needham took off on April 23 to accompanyColella to the Board's office in Boston. When he called theplant that morning to report that he would not be in, Orenanswered the phone. Needham told Oren where he wasgoing.Oren said the only time an employee could take offwas when he was sick.When Needham came to the plant the next morning, histimecard was missing from the rack.Needham looked upStickney. Stickney took Needham to his office where hegave Needham the following written warning dated April23:Subject: Excessive Absenteeism 336DECISIONSOF NATIONAL LABOR RELATIONS BOARDYou were absent from work on Monday,April 23rd,without authorization.Calling in one-half hour afteryour shift starts is not considered an approval.Therefore,if you are out one more day without au-thorization,you will be discharged.Later that morning Curtis MacKay asked Needham if hewas for the Union. Needham replied, "Definitely." A fewminutes later he was sent to the shipping department, wherehe worked for the balance of the day.Two or three days later MacKay said to no one in particu-lar, as he passed Needham in the plant, "There goes theUnion steward."For reasons already set forth in section 4, above, I findRespondent violated Section 8(a)(3) and (1) of the Act whenit issued a written warning to Richard Needham on April24.I find MacKay did not interrogate Needham about hisunion activities in violation of the Act when he asked himhis views on April 24. MacKay's words conveyed nothingmore than idle curiosity. Like similar queries he admittedputting to several other employees on other occasions, theywere part of the normal exchange between a first-line super-visor and a man he worked closely with and thus were notcoercive. I also find nothing coercive in MacKay's referringtoNeedham in a bantering manner as the union steward.The General Counsel elected to allege Needham's trans-fer only as an 8(a)(1) harassment rather than as an 8(a)(3)and (1) discrimination. Regardless of the point of view fromwhich it is viewed, there is no merit to it. There is no disputethat Respondent must occasionally transfer a machine op-erator to the shipping dock for a day or so in order to helpthe shipping department's lone foreman and lone rank-and-file employee load or unload a truck. If Respondent didharass Needham on this occasion by selecting him, it mustbe shown that Respondent was motivated by antiunion ani-mus. There is no evidence to support such a finding. EvenifMacKay's innocuous question to Needham a few minutesbefore the transfer is given all the weight it will bear, thereis still no evidence. The record does not show to whom, ifanybody, MacKay relayed the fact that Needham was ad-mittedly a union supporter. Neither does it show who madethe decision to transfer Needham. For that matter, it doesnot even show who told MacKay to go to shipping, forMacKay could not recall who gave him the order. I find,therefore, that Respondent did not commit an independent8(a)(1) violation of the Act by harassing Richard Needhamon April 24.7.Allen ParsonsAs originally issued, the complaint alleged that Respon-dent discriminated against Allen Parsons, Audrey Parsons'brother-in-law, 1. refusing to hire him on April 23 and July31. After Parsons stoutly insisted, through direct, cross, andredirect examination,that his crucial interview with Orentook place in June, I granted the General Counsel's motionto amend the complaint from April to June. The circum-stances leadingup tothat amendment make it impossible tofind any merit to this allegation.Parsons' version of his first interview with Oren on oneof the several times he want to the plant to apply for workwas that he identified himself as Mrs. Parsons' in-law andOren turned him down by saying "we're having enoughtrouble now; we don't need any more Union followers."The problem is not that I credit Oren's denial he spoke thesewords, for I do not. The problem is that I cannot creditParsons either.Parsons' reason for insisting this interview took placewhen he went to the plant in June and not on April 23 wasthat he specifically remembered that his sister Phyllis, whoquit to get married on April 20 and was not rehired until lateJune, and sister-in-law Audrey, who was discharged on May1,were not employed by Respondent at the time. However,there is in evidence an affidavit taken from Parsons byColella on May 5 which places the interview on April 23 andattributes the same remarkto Oren.Ihave no reason todoubt the date on the face of the affidavit. On the otherhand, I have no reason to reject Parsons' own testimony asto when he got such a response from Oren. In order forOren's remark to be evidence on which to base a findingthat he was discriminatorily motivated when he refused tohire Parsons, I would have to find the remark was writtendown in an affidavit before it was made, an impossibleconclusion. Since there is no credited evidence on which tofind a discriminatory motive, I find Respondent did notviolate Section 8(a)(3) and (1) of the Act by failing to hireAllen Parsons in June and July.The General Counsel has alleged as independent 8(a)(1)violations Respondent's refusal to rehire Stephen Thomp-son and Sharon Chesley. Thompson quit in April. He wentto the plant in July and applied for rehire. The only personhe spoke to was a receptionist. He did not get a job. I findthe General Counsel has failed to prove Respondent violat-ed the Act by refusing to rehire Stephen Thompson. (I re-jected the General Counsel's offer of proof that, if permittedto testify about what the receptionist told him, Thompson"would testify that this secretary told him that Mr. Oren didnot wish to rehire him because he had been involved inunion activity." I hereby deny the request in the GeneralCounsel's brief that I reverse this ruling.)Sharon Chesley quit in May and moved to Florida inJune. Before she left she asked John Robertson, an employ-ee, to ask Boardway whether she could return to work.Robertson went to both Boardway and Oren. I credit Rob-ertson over Boardway as to their conversation. (Boardwaysimplytestifiedhe could not recall Robertsonever askinghim about Miss Chesley.) Boardway told Robertson MissChesley could not come back because she was in with theUnion. Oren simply told Robertson no.Around September 21 Miss Chesley, who had movedback to Lynn, ran into MacKay in the Dubonnet Cafe. IcreditMiss Chesley over MacKay as to what they said toeach other. (Both testified that they chatted in a friendlyfashion for an extended time. MacKay's version of whatfollows is that he urged Miss Chesley to go to Oren for ajob and she demurred on the ground she was for theUnion.) She told MacKay she was on her way to the plantto apply for a job. MacKay asked her whether she had eversigned a union card. When she said yes, MacKay told herto forget it. U.S. PLASTICS CORPORATION337The General Counsel does not contend John Robertsonapplied for a job on Miss Chesley's behalf in June. I findshe did not apply for a job by talking to MacKay in Septem-ber. Therefore,I find the General Counsel has failed toprove Respondent violated the Act by refusing to rehireSharon Chesley.However,Ido find Respondent violatedSection 8(a)(1) by threatening its employees with retaliationfor engaging in union activities when Boardway told Rob-ertson that Respondent would not rehire her, in the eventshe did apply,because she was in with the Union.D. Other 8(a)(1) Allegations1.SurveillanceAnother issue which generated considerable heat duringthe hearing was whether Samuel Oren engaged in surveil-lance of a union meeting on the afternoon of Saturday,March 24.Colella held one of his regular Saturday meetingsthat afternoon at Local 42's office in Lynn.Stephen Thomp-son testified that,when he arrived for the meeting, he ob-served Oren and his son-in-law,Michael Mades,sitting ina car some 75 yards away on the parking lot of a cafe. Orenand Mades both denied being there.March 24,itwill be recalled,was the day on which Di-Orio, Thompson,and others were abruptly sent home inmid-morning by Oren.Sometime that morning(whetherbefore or after Thompson was told to go home is unclear)Oren approached Thompson and asked him if there was aunion meeting that afternoon. (While,as discussed in moredetail below,I do not credit Thompson as to actual surveil-lance,I have not discredited him generally.)Thompson saidyes. Oren told Thompson that,if he attended,he would befired.Thompson told Oren to go to hell and walked away.Thompson attended the meeting.He was not fired. OnMonday, March 26,Oren told James McCarthy he hadfired Thompson and, if he found whoever else was involvedwith the Union,he would fire them too.As to whether Oren engaged in surveillance of a unionmeeting,I credit the testimony of Mades that Oren was notparked outside Local 42's office over Thompson's testimonythat he was.Mades, in addition to being Oren's son-in-law,is a manufacturer's representative for Respondent as well asother companies.His testimony is, obviously,subject to thesuspicion of bias and prejudice.I credit him over Thomp-son, nonetheless,for a number of reasons.Thompson aloneof the several witnesses who attended the March 24 meetingtestified that he saw Oren across the street.Thompson ap-parently raised no hue and cry at the meeting about Orensitting outside and spying. Thompson referred to the car inwhich he saw Oren and Mades as Oren's car and describedit,yet his description did not jibe with the appearance ofOren's car.Therefore,I find Respondent did not violateSection 8(a)(1) by engaging in surveillance of its employees'union activities on March 24.However,Ido find that Re-spondent interrogated employees and threatened them withdischarge for engaging in union activities in violation ofSection 8(a)(1) when Oren spoke to Thompson on March 24and McCarthy on March 26 in incidents related to theMarch 24 union meeting.Two other portions of the record relate to other allega-tions of the complaint that Respondent gave employees theimpression of surveillance.On February 1, the dayafterColellafirst leafleted theplant,Oren accused Michael Nappi,an extruder operator ofpassing out leaflets.A few dayslater,Oren approachedNappi and said,"I hear you are with this union thing."Nappi said,"No, I am not with any union thing."Oren said,"Well, I have heard it from other people thatyou are associatedwith the Unionand their goings on."Nappisaid,"No. Whoeversaid thatto you,bring themto me right now and have them tell me to my face,and you'llfind out who the liar is,them or myself,because I havenothing to hide.If you do, theywon't come."Oren said,"All right,"and walked away. Thereafter,Oren frequently talked to Nappi in antiunion terms. Onesuch occasion was the incidenton April 14 already de-scribed in section C,3, above,when Oren broke up a conver-sation about work betweenMcCarthyand Nappi by tellingthem to hold their union meetings at the hall.A dayor two before Saturday,April 7,Robert Black, athird-shift employee,accepted a union leaflet as he enteredthe plant.He stuck it into his pocket.The next morning, afirst-shift employee asked if he had seen the leaflet.He toldher he had and pulledout the copy he hadin his pocket. Heshowed it to her.On April? Orentook Black into an office in the produc-tion area and accused him of passing out leaflets for theUnion.Black was puzzled at first but then rememberedwhat had happened a day or two earlier.Black laughedand explained.Oren said, "Well, I donot want you passingout any more propaganda,and ifyou donot like it, youcan leave."I find Respondent violated Section 8(a)(1) of the Act bycreating the impression that it had the union activities of itsemployees under surveillance when Oren accused Nappiand Black of passing out leafletsfor Local42. I also find inOren's treatmentof Nappiand Black further 8(a)(1) viola-tions in that Respondent harassed its employees.2.The promise of promotionIn May Oren summoned John Robertson to his office. Inthe course of a discussion about the good and bad points ofunions, Oren told Robertson he would promote him togroup foremanif the Uniondid not get into the plant. If itdid, he said,that would be a differentstory. I find Respon-dent committed an 8(a)(1) violationby impliedlypromisinga promotion to an employee if he would refrain from engag-ing in union activities when Oren made this remark to Rob-ertson.3.The threat to move the plantThe most revealing insight into Oren's reaction to Local42's campaign to organize his employees was provided byForeman Harold Baker.Baker was discharged in July as theresult of an argument with Oren over his pay.The argumentculminated in Baker's grabbing Oren's necktie and giving ita jerk.Despite Baker's frank admission that he was angrywhen he left Respondent and the undisputed testimony ofAlbert Rozzi that Baker told him, as Baker was leaving, thathe was going to "fix"Oren by making a lot of trouble forhim on the"petition,"I credit Baker. 338DECISIONSOF NATIONAL LABOR RELATIONS BOARDBaker related many conversations with Oren about theorganizing campaign,starting as early as January. In thefirst instance,Oren instructed him to keep an eye on theemployees and get rid of those who supported the Union.Thereafter, he discussed various employees in terms ofOren's having learned they were prounion and instructingBaker to find some pretext to get rid of them.Baker ignoredthese instructions.At othertimes,Oren told Baker to findout whether employees had signed authorization cards.Baker did so by asking the employees.It was in this contextthat Baker gave the second of the two portions of his testi-mony I have set forth verbatim in the section entitled "Cred-ibility" above. Oren also toldBakerto find out whetheremployees were attending union meetings,and Baker did soby askingthem.Baker alsotold employees they would geta raise if theUnionfailed to get in.The only subparagraph of the written complaint whichrefers to Baker alleges that he "and Curt MacKay, in orabout April, 1973, promis[ed] employees that they wouldnot be harassed if they inform Samuel Oren that they nolonger supported the Union." There is nothing in any of thetestimony by or about Baker or MacKay to support such anallegation.I find,therefore,Respondent did not commit anindependent 8(a)(1) violation in such a manner. (Similarly,there is no evidence in the record to support an allegationthat Oren "inform[ed] employees who were supporting theUnion that he would not hire their relatives because he didnot want additional supporters of the Union to be em-ployed." I also find Respondent did not commit an inde-pendent 8(axl) violation in this manner.) The GeneralCounsel did not elect to amend the complaint during thehearing to allege interrogation and promise of benefit as8(axl) violations by Respondent in the person of Bakerbecause,I assume,he considered such findings accumula-tive. Consequently, I make no such findings although, obvi-ously, they would be supported by the record.The General Counsel moved to amend the complaintduring the hearing with respect to Baker in only two re-spects. One was to add his name to those of Rozzi, Stickney,and Boardway in the subparagraph which alleges circula-tion of the antiunion petition, the subject of the next section.The other was to addan allegationthat "Harold Baker didtell employees that Respondent would move to North Caro-lina if the Union got in." The facts with respect to that facetof Baker's activities are as follows:Oren noticed that things which happened in the plantbecame the subjects of union leaflets handed out at the gatea few days later. In order to test this phenomenon, Oren toldBaker to tell Sharon Chesley, in confidence, that Oren wasbeing wooed by authorities in North Carolina with offers offree land, low taxes and cheap labor and he would acceptthem and move the plant to North Carolina if the Union gotin. Baker did as he was instructed. Sure enough, the rumorsurfaced in a short time. Oren then instructed Baker to tellthe same thing to other employees.Baker did so. I findRespondent violated Section 8(a)(1) by threatening to moveits plant to another state when Baker told employees Re-spondent would move to North Carolina in the event theUnion got in.4.The antiunion petitionThe one facet of this case about which there is no disputein the record is Respondent's role in the initiation and circu-lation of the antiunion petition on May 31 and June 1.Immediately following Oren's announcement to the em-ployees on May 30 that he had decidedto recognize Local42, Harold Horton, the maintenance man who had startedthe whole thing by first contacting Angelo Colella, Local42's organizer, discussed the situation with Arthur Herrera,another employee. They decided that they did not like thefact that Oren had acted unilaterally when the election inCase 1-RC-12640 was due to be heldin less than a week.Consequently, Horton went to the office on May 31 andtalked to Rozzi. Rozzi agreed with Horton's point of view.They decided between them that the best way to proceedwas to circulate a petition in the plant protesting Oren'sdecision. Horton asked Rozzi to put it into words. Rozziagreed to do so. As a result, a petition couched in the termsset forth in the section entitled "Chronology" above wasdrafted by Rozzi and typed in his office. While this wasbeing done, Herrera also went to the office and talked toRozzi. Rozzi told him not to worry, the problem was beingtaken care of.When the petition was ready, Rozzi took it to Horton andasked him if that was what he had in mind. Horton said itwas and signed it. Herrera, who was also present, signednext. Thereafter, the petition was circulated on May 31 andJune 1 by Albert Rozzi, Earl Stickney, William Boardway,and Harold Baker as well as several nonsupervisors such asHorton. Oren was informed of what was going on while thepetition was being circulated. Ultimately, 36 personssigned.At least three-Stickney, Boardway, and Foreman MichaelFoley-were supervisors. Boardway and Stickney signedlast.After they signed, the petition was presented to Oren.Oren based his decision to withdraw recognition from Local42 on the petition.I find Respondent violated Section 8(a)(1) of the Act byinitiating and circulating an antiunion petition.E. Section 8(a)(5)1.The unit issueThere is no dispute that the words used by the RegionalDirector in his Decision and Direction of Election in Case1-RM-864-all production and maintenance employees atthe Employer's Lynn, Massachusetts, plant, but excludingoffice clerical employees, professional employees,salesmen,guards and supervisors as defined in the Act-describe aunit of Respondent's employees appropriate for purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act. The dispute is over whether groupforemen aresupervisors.Respondent contends they are. The GeneralCounsel contends that the title has no significance, arguingthat certain specified persons designated groupforemen aresupervisors while others are not.Respondent's position is one that it reserved during oralargument at the conclusion of the hearing and advances forthe first time in its brief. If Respondent is correct, JohnComeau would clearly not be entitled to the protection of U.S. PLASTICS CORPORATION339the Act and the whole issue of discrimination against Leo-nard DiOrio would take on a dimension not considered insection C,5, above, since both were admittedlyextrusiondepartment group foremen on the third shift. (I have notoverlooked references to "temporary" or "acting" status inthe record, particularly with respect to DiOrio. The point isthat each did the work of a group foreman when he workedin the extrusion department.) Respondent made no suchargument with respect to Comeau or DiOrio either at thehearing orin itsbrief.As my approach to their cases indi-cates,Ihave no doubt that, individually, they were notsupervisors within the meaning of the Act. Given the waythis record was put together, I do not think the unit issuecan be resolved on the basis of the job title to find that allgroup foremen are supervisors within themeaning of theAct. As my ultimate finding that theyare not is, essentially,a finding that all persons who bear the title group foremanare not supervisors within themeaning ofthe Act, an expla-nation of how the General Counsel arrived at his positionis essentialto an understanding of the issue.On the day before the hearing opened, counsel for theGeneral Counsel and Respondent entered into a stipulationwith respect to Local 42's majority status, the details ofwhich are controversial and irrelevant.Before theday end-ed, however, Respondent's counsel withdrew from the stip-ulation.At the opening of the hearing, counsel for theGeneral Counsel attempted to rely on the abortive stipula-tion even to the point of calling Respondent's attorney totestify about the events of the preceding day. I sustained anobjection on the ground that what had happened betweencounsel in preparation for trial was irrelevant to the majori-ty issue. Since the General Counsel had no stipulation Local42 had ever represented a majority of Respondent's unitemployees, he undertook to prove it by introducing authori-zation cards.A necessary element in proof of majority through author-ization cards is a list of employees in the unit on somespecific date against which to count the cards. The GeneralCounsel had elected to argue the 8(a)(5) aspect of this caseon alternate theories. The first came to be referred to in thisrecord as hisSnow & Sons 2theory; i.e., having recognizedLocal 42 voluntarily, Respondent violated Section 8(a)(5)by thereafter refusing to bargain. The second came to bereferred to in the record as hisGissel3theory; i.e., Respon-dent violated Section 8(a)(5) by committingSection 8(a)(1)and (3) unfair labor practices so serious that a fair electionhas become impossible. The General Counsel was initiallyloath to specify a date on which he contended Local 42 hadachieved a majority. He finally singled out April 14. Alter-nately, in support of hisSnow & Sonstheory, he undertookto prove majority as of May 21.Counsel for General Counsel and Respondent tried with-out success to come to some agreement as to who was in theunit on April 14 and May 21. Finally, the General Counselintroduced payroll ledger cards for a number of personsemployed on each of these dates. While not contending atthe time that there was any dispute about these persons,2Fred Snow,Harold Snow and Tom Snow d/b/a Snow &Sons, 134 NLRB709, enfd.308 F.2d 687(C.A. 9).3N.L.R.B.v Gissel Packing Co.,Inc.,395 U.S.575 (1969).Respondent did not stipulate all were in the unit. In addi-tion, counsel stipulated that nine other individuals belowthe admittedly supervisory levels, which run from Orenthrough foremen (sometimes referred to in the record as"chief" foremen), were employed by Respondent on April14 and May 21. They are Albert Baker, James Baker, NicolaBalducci, Joe Broniatowski, Elio Marcangelo, F. Lubrano,Jose Rivera, Daniel Schumann, and Nick Vanagel. All arereferred to in the record as group foremen. None signedauthorization cards for Local 42. The issue posed in thisrecord is whether they are supervisors within the meaningof the Act.The manner in which the General Counsel came to hisposition that some group foremen are supervisors and someare not is revealing. In his Decision and Direction of Elec-tion in Case 1-RC-12640, the Regional Director listed"group foremen" among the specific exclusions. However,in that proceeding, the unit description was stipulated bythe parties. In Case 1-RM-864, supervisors became an issuewhich the parties finally resolved by a horse trade. Foot-notes 4 and 5 of the Regional Director's Decision and Di-rection of Election in that case indicate the compromisethey worked out:[4] Based on the record as a whole and the stipulationof the parties, the following individuals are found notto be supervisors and are included in the unit:LarryNaselrodd,[sic]Donald Kerrivan, Leonard Diorio, Kath-erine Thomas,[sic]Perry HamptonandJose Rivera.[5]Based on the record as a whole and the stipulationof the parties, the following individuals are found to besupervisers and are excluded from the unit:Samuel S.Oren,President;Al Rozzi,Controller;Bill Boardway,Corporate Officer;Earl Stickney,Operations Manag-er;David Sidilou,Plant Engineer;Harold Baker,ChiefForeman;Peter Spathanas,Chief Foreman;MichaelFoley,Chief Foreman;CurtisMacKay,Chief Fore-man;ElioMarcangelo,ChiefForeman;JerzyWiendczak,Chief Foreman;James Baker,Foreman;Nicholas Balducci,[sic]Foreman;Albert Baker,Fore-man;Nick Vanagel,Foreman;Daniel Schuman,[sic]Foreman; andJohn Allen,Foreman.As part of the colloquy with counsel, which started at theopening of the hearing and ended during oral argument justbefore it closed, about just what evidence the GeneralCounsel was relying on for proof of majority, I ruled on the10th day of the hearing as follows:ADMINISTRATIVE LAW JUDGE: I'm going toannounce,just so there is no misunderstanding about where I'mgoing to come out in resolving thisissue, that I plan toplace no reliance on General Counsel's Exhibit 3-I thedecision and direction of electionin case [l-RM-864]in determining who is and who is not a supervisor atthis plant below the level of Chief Foreman. I find no 340DECISIONSOF NATIONAL LABOR RELATIONS BOARDbasis in General Counsel's[3-I] in view of what I'veheard in this hearing for concluding that the RegionalDirector's findings as to supervisory and nonsuperviso-ry status [are]reliable enough to be binding on me.I hereby reaffirm that ruling.It is clear that,in his handlingof the supervisory issue in Case 1-RC-12640 and Case 1-RM-864,the Regional Director never had to come to gripswith the question of whether any of the nine individuals Iam concerned with possesses authority which brings himwithin the definition of supervisor found in Section 2(11) ofthe Act.The General Counsel does not rely on the RegionalDirector's findings.Rather,he bases his argument that allnine are supervisors on such testimony as this answer elic-ited from Oren on cross-examination:Q. Now,James Baker, Nicholas[sic]Balducci, Al-bert Baker and Nicholas Vanagel,throughout 1973,had the authority to effectively recommend the wageincreases, promotions?A. Every GroupForeman,not only them,has thatright.The General Counsel never attempted to demonstratethat Oren understood "effectively"tomean what it hascome to stand for as a term of art in Board decisions, i.e.,a recommendation which is acted on by higher authoritywithout independent investigation.It is obvious Oren didnot understand that was the import of General Counsel'squestion.Other answers from other witnesses are equallyuseless.Therefore,I give no weight to any testimony by anywitness in this vein.There is no evidence in this record on which I am pre-pared to find that Respondent's group foremen,especiallythe nine who are in issue,have "authority,in the interest ofthe employer,to hire,transfer,suspend,lay off,recall, pro-mote,discharge, assign,reward,or discipline other employ-ees . . . or to adjust their grievances, or effectively torecommend such action." If they are,in fact,supervisorswithin the meaning of the Act,it is because they have "au-thority. . .responsibly to direct[other employees]." Thisquestion turns on what their duties are in relation to theemployees with whom they work.Of the nine group foremen in issue,two can be disposedof simply.Joe Broniatowski has the additional title of "as-sistant shipper."As already indicated,he works in the ship-ping department under the "shipper,"David Rosman.Rosman and Broniatowski are from the shippingdepartment's total full-time complement. When more helpisneeded from time to time, an additional employee istransferred temporarily to help Broniatowski.There is noevidence that Broniatowski directs the second man or isresponsible for the work he performs.They work side byside under the direction of Rosman. I find Joe Broniatowskiisnot a supervisor within the meaning of the Act.Elio Marcangelo works in the conversion department onthe first shift.There are 15 machines in the conversiondepartment,operated principally by women,which makebags.Marcangelo's job is toassist the foreman in overseeingthe operation of the machines.There is no group foremanin the conversion department on shifts other than the firstbecause not all the machines are in operation and, thus, theforeman does not need an assistant.There isno evidenceMarcangelo is responsiblefor the workperformedby first-shiftmachine operators.I find Elio Marcangelo is not asupervisor within the meaning ofthe Act.The other seven men in issue-AlbertBaker,James Bak-er,Nicola Balducci,F. Lubrano,Jose Rivera,Daniel Schu-mann,and Nick Vanagel-are extrusion department groupforemen,working on various shifts.There are 15 units (orlines)in the extrusion department.They are operated con-tinuously from Monday throughFriday.Each of the 15units which extruder operators tend consists of 8 compo-nent parts,the extruder proper,nip rolls,pinch rolls, winder,perforator,treater,bubble folder,and printing press. Thetreater sits above the other units in a tower arrangement.The otherparts sit one behind the other.All eight,designedand, I gather,in some aspects invented,by Samuel Oren,permit a continuous operation from the resin raw materialto rolls of printed and perforatedpolyethylenefilm. The linecan be adjustedto producedifferent results according to theorder being filled.Without attempting to translate the ef-forts of witness and counselto convey exactlyhow large onecomplete line is by comparing it with the dimensions of thehearing room,suffice itto sayit is big.Each shift in the extrusion department is comprised of 10men, I foreman and 3 teams of 3 men each.Each team iscomprised of a group foreman and two extruder operatorsand tends five lines.Each of theoperators tends two lines.The groupforeman tends the fifth and oversees the work ofthe two operators on his team.The distinction between a group foreman and an operatoris skill.Operators are promoted to group foremen. Groupforemen make more money than operators. Although it isobviously an oversimplificationto saythat group foremenare distinguished from operatorsby their abilityto "bringup the bubble," this particular skill, especially important inRespondent's production process,is a good example of thedifference between them.When the bubbleis up, the line isproducing film in a nearly automatic fashion.All the opera-tor has todo, other thankeeping an eye on the line, is enda roll when it reachesthe propersize,weigh it, record theweight, and place the roll in a box for shipping.When thebubble breaks, it is imperative that the line be shut downwithout delay.Bringingthe bubble back up isa tricky oper-ation requiring a skillwhich notalloperatorshave. Allgroup foremendo. The othermajor difference betweengroup foremen and operators is that group foremen makemost,if not all,the adjustments required on any of the fivemachines assigned to the teamwhen theyare changed overfrom one order to another.The only evidencein the record bearing on the "responsi-bility" of group foremen in directing the work of the twooperators under them is found inthe testimony of LarryNaselroad,the group foreman called as a witness by theGeneral Counselto corroboratethe testimony of JamesMcCarthy that Oren told himto "get out" of the plant. Hetestified as follows: U.S. PLASTICS CORPORATION341Q. Now, you say "supervise"; how do you supervise,what do you say to them, what do you do?A.Well, I talk to them and tryto make sure the rollsare coming off at the correct length, the bag is correctsize,the printing is kept clean.ADMINISTRATIVE LAW JUDGE: Areyou responsible fortheir work product?THE WITNESS:Yes, I'm responsible for their work.not, there are, in the record, one or more authorization cardsbearing the names of 37 of the 59 persons in the unit onApril 14 and 34 of the 54 on May 21. Twenty-nine of theemployees who were in the unit on April 14 and 26 of theemployees who were in the unit on May 21 are representedby at least one valid card. The cards were authenticated bythe signer himself or by a witness who testified credibly hehad either seen the person whose name the card bears signitor received it directly from that person(N.L.R.B. v. Ho-*well ChevroletCompany,204 F.2d 79,85-86(C.A. 9, 1953) )Q. I see. Now, you stated that you are responsiblefor work. Could you explain for us, first of all, in whatway are you responsible?A.Well, I just have to be sure that the work is com-ing out properly, that's all, beforeit goes intothe box.And I would like to putone more thing in there andthat is,I also mustcheck the treat. This is the ink, theprinting ink should not lift off ofthe film.This testimony, I think, correctly describedthe relation-ship between group foremen and operators.It is one ofleadmen or journeymen to helpers.Group foremen directthe work of operators in the carrying out of routine, day-to-day production activities. Nothing they do calls for that useof independent judgment which Section 2(11) requires be-fore the exercise of an employee's authority raises him tosupervisory status. I find, therefore, that Albert Baker,James Baker,Nicola Balducci,F. Lubrano,Jose Rivera,Daniel Schumann,and Nick Vanagel are not supervisorswithin the meaning of the Act.2.The majority issueThere are, in the record, payroll ledger cards which provethat 47 production and maintenance workers were inRespondent's employ onApril14, including James Mc-Carthy and Audrey Parsons. To that number must be addedKathy Spillane, Deborah Portrait, and John Comeau sincetheir discharges prior to that date were unfair labor practic-es. To that number must also be added all nine of the groupforemen whose status the parties have disputed sincetheyalso were in Respondent's employ and not supervisors with-in the meaningof the Act. There were,therefore, 59 employ-ees in theunit on April 14.A similar calculation, starting with payroll ledger cards ofpersons in Respondent's employ on May 21,results in atotal of 54 employees in the unit on that date. (SharonChesley's payroll card is included in the exhibit which wasentered by the General Counsel to prove the size of the uniton May 21. However, the card establishes that the payrollperiod ending April 16 was the last during which sheworked.She went on a month's sick leave and quit at theend of that time.She was, therefore, not in the unit on May21.) James McCarthy and Audrey Parsons are not includedin this total because each left Respondent's employ afterApril 14 and before May 21 under circumstances which didnot constitute unfair labor practices.Regardless of whether they are technically in evidence oror by a witness who testified credibly he was familiar withthe signature of the person whose name the card bears andcould identify it(Federal Stainless Sink Div. of Unarco In-dustries, Inc.,197 NLRB 489). (For purposes of this analysisI am considering cards bearing the names of Audrey Par-sons and Fernande Baril as valid.Mrs. Parsons was thewitness as to them. A technical application of my discredit-ingMrs.Parsons generally would,of course,leave themunauthenticated and reduce Local 42's valid cards to 27 asof April 14 and 25 as of May 21. Mrs. Parsons testified theBaril card was signed in her presence and immediatelyhanded to her. As to two cards bearing her name, the Gener-al Counsel withdrew one dated February 3, initially identi-fiedby Angelo Colella, afterMrs. Parsons admitteddeliberately lying about it during the investigation, and onedated March 24 was never authenticated by anyone. It, likethe cards bearing the names Epifanio Flores, John Keane,and Perry Hampton discussed below, turned up near theend of the hearing when Colella, spurred into action by Mrs.Parsons'bombshell,managed to locate a mislaid envelopecontaining various papers relating to his campaign.)There are a total of 10 cards which cannot be countedtoward Local 42's majority on one or both dates. Cardsbearing the names of Dennis Marques and German Sissaywere properly authenticated. Marques and Sissay were inthe unit on both dates. However, their cards can only becounted toward the Union's majority on May 21becauseboth are dated May 7. Cards bearing the names of EpifanioFlores, hired on May 8, and John Keane, hired on May 15,cannot be counted toward the Union's majority on May 21because they were not properly authenticated and becausethey bear dates after May 21. (No inference can be drawnthat their cards put Local 42 over the top on some dateshortly afterMay 21 because there is no evidence in therecord as to the number of employees in the unit on any dateafterMay 21.)The remaining six cards bear the names of employeeswho were in the unit on both dates. They cannot be countedtoward Local 42's majority for the followingreasons:Perry Hampton-never authenticated.Angelina Argeorgitis, Lillian Groendal, and CatherineThomas-all three cards were identified by Colella as hav-ing been received through the mail during the course of thecampaign. All three ladies testified that they never signed anauthorization card and the signatures which appeared onthe cards were not theirs. I find all three cards were forgedby a person or persons unknown.Hyda Nappi-Mrs. Nappi authenticated the card bear-ing her name.However, when she refused,on cross-exami-nation, to obey myinstruction to answer a question as tothe name of the relative who had signed her name to the 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDcard in her presence and with her permission,IgrantedRespondent'smotion to strike all her testimony. (Iherebydeny the request in the General Counsel's brief that I re-verse this ruling.)The card is,therefore,not in evidence.Guiseppe Lavino-the card bearing this name was initial-ly identified by Colella as one which had been signed in hispresence.However,on cross,he testified"I don't recall justhow it was given to me,or mailed to me."I find,therefore,ithas not been properly authenticated.Local 42 needed authorization cards on April 14 from 30employees in order to represent a majority of the 59 employ-ees in the unit on that date.Only 29 have been proved. Local42 needed authorization cards on May.21 from 28 employ-ees in order to represent a majority of the 54 employees inthe unit on that date.Only 26 have been proved. I find,therefore,the General Counsel has failed to prove Local 42ever represented a majority of Respondent's employees ina unit appropriate for purposes of collective bargaining.Since a union must achieve majority status before the dutyto bargain arises,I find Respondent has not violated Section8(a)(5) and(1) of the Act by failing and refusing to recog-nize Local 42 as the collective-bargaining representative ofits production and maintenance employees.Upon the foregoing findings of fact,and upon the entirerecord in this case,Imake the following:CONCLUSIONS OF LAW1.U.S. Plastics Corporation is an employer engaged incommerce within the meaning of Section 2(6) and(7) of theAct.2.Truck Drivers,Chauffeurs and Helpers Union, Local42, a/w International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.3.By discharging Kathy Spillane and Deborah Portraiton February 21, 1973,and John Comeau on March 27,1973, for engaging in union activities,Respondent has vio-lated Section 8(a)(3) and(1) of the Act.4.By denying overtime to Leonard DiOrio on March 24,1973, and James McCarthy on April 14,1973, for engagingin union activities,Respondent has violated Section 8(a)(3)and (1) of the Act.5.By issuing written warnings to Audrey Parsons onApril 20 and 24,1973, and Leonard DiOrio and RichardNeedham on April 24,1973, pursuant to a warning systemadopted because its employees were engaging in union ac-tivities,Respondent has violated Section 8(a)(3) and (1) ofthe Act.6.By interrogating employees about their union activi-ties and the union activities of others;harassing employeesbecause they were engaged in union activities;threateningemployees with reprisals,including discharge and movingits plant to another state,for engaging in union activities;promising benefits to employees if they would refrain fromunion activities;creating the impression it had the unionactivities of its employees under surveillance,and initiatingand circulating an antiunion petition among its employees,Respondent has violated Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.8.The allegation of the complaint that Respondent vio-lated Section 8(a)(5) and(1) of the Act has not been sus-tained.9.The allegation of the complaint that Respondent vio-lated Section 8(a)(3) and (1) of the Act by discharging JamesMcCarthy on or about April 19,1973, and Audrey Parsonson or about May 1, 1973,eliminating overtime to AudreyParsons on or about April 12, 1973,transferring LeonardDiOrio from the first to the third shift on or about April 16,1973, and refusing to hire Allen Parsons in June and July1973 have not been sustained.10.Allegations of the complaint that Respondent violat-ed Section 8(a)(1) of the Act by conduct not specificallyfound in subparagraph 6, above,have not been sustained.THE REMEDYIn order to effectuate the policies of the Act, it is neces-sary that Respondent be ordered to cease and desist fromthe unfair labor practices found,remedy them,and post theusual notice.Iwill, therefore, recommend Respondent beordered to reinstate Kathy Spillane, Deborah Portrait, andJohn Comeau and make them as well as Leonard DiOrioand James McCarthy whole for any earnings lost as a resultof the discrimination against them by the payment of back-pay computed on a quarterly basis,plus interest at 6 percentper annum,as prescribedin F.W.Woolworth Company,90NLRB 289, andIsis Plumbing&Heating Co.,138 NLRB716. Since the General Counsel has not alleged that StephenThompson, John Comeau, and, possibly, others were dis-criminated against when Respondent sent them home earlyon March 24,1973, in retaliation for the union activities ofits employees,Iwill not recommend that they,as well asLeonard DiOrio,be made whole for wages they lost thatday. I will also recommend that Respondent remove fromits files and destroy the written warnings issued to AudreyParsons on April 20 and 24,1973, and Leonard DiOrio andRichard Needham onApril 24,1973. Since the GeneralCounsel has not alleged institution of Respondent'swrittenwarning system as an unfair labor practice,Iwill not recom-mend that Respondent be ordered to abandon it.In support of hisGissletheory,the General Counsel ar-gues that Respondent should be ordered to recognize andbargain withLocal42 as the collective-bargaining repre-sentative of its production and maintenance employees asa remedy for its violations of Section 8(a)(3) and (1) of theAct. If Local 42's majority as of May 21,1973, had beenproved,Iwould not reach the question of whether, underGissel,the unfair labor practices committed by Respondentwere so serious that a fair election has been rendered impos-sible.At Richard Hunt's request,Angelo Colella prepareda list which,as far as he had been able to ascertain, listedall the employees in a production and maintenance unit. Onthat list he indicated which persons,as far as he knew, hadsigned authorization cards for the Union.The result was anapparent majority for Local 42.Hunt presented this list toDavidRiemer,Respondent'sattorney,asproofofRespondent'smajority when they met to discuss settlement.The record is not clear as to who placed the telephone callwhich led to the meeting between Hunt and Riemer around U.S. PLASTICS CORPORATIONMay 21. There is no indication, however, that Riemer'sparticipation in the events of that day was not voluntary.Riemer merely glanced at the list handed to him by Hunt.He did not count the checkmarks which indicated cardsigners. He did not ask to see the cards themselves. He tookHunt's word, which was based on Hunt's good-faith belief,that Local 42, in fact, represented a majority of unit employ-ees at that moment. I think these facts bring this casesquarely within theSnow & Sonsline of cases. However, Iwill not recommend that Respondent be ordered to recog-nize and bargain with Local 42 for the same reason that Idid not find Respondent violated Section 8(a)(5) and (1) ofthe Act. I am aware of no case in which the Board has foundan 8(a)(5) violation or ordered recognition and bargainingas a remedy for other unfair labor practices even though itdid not find an 8(a)(5) violation in which it has not beenproved by valid evidence in the record that the union repre-sented a majority of employees in the unit at the time itrequested the employer to recognize and bargain with it. Iam bound by Board precedent.In view of the seriousness of the unfair labor practices Ihave found, I will recommend a broad rather than a narroworder.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER4U.S. Plastics Corporation, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discharging its employees for engaging in union ac-tivities.(b)Denying overtime to its employees for engaging inunion activities.(c) Issuing written warnings to its employees ostensiblyfor violations of its rules which are unrelated to their unionactivities when its real reason is the union activities of thewarned employee.(d) Interrogating employees about their union activitiesor attitudes or the union activities or attitudes of others.(e)Harassing employees because they are engaging inunion activities.(f)Threatening employees with reprisalsfor engaging inunion activities.(g)Threatening employees with discharge for engagingin union activities.(h)Threatening to move its plant to another state if itsemployees elect to be represented by a union.(i)Promising benefits to employees if they refrain from4In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and order,and all objections thereto shall be deemedwaived for all purposes.343union activities.(j)Creating the impression it has the union activities ofits employees under surveillance.(k) Initiating and circulating antiunion petitions amongits employees.(1) In any manner interfering with, restraining, or coerc-ing employees in the exercise of rights guaranteed in Section7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Kathy Spillane, Deborah Portrait, and JohnComeau immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantially equiva-lent positions, without prejudice to their seniority or otherrights and privileges, and make them whole for any earningsthey lost, plus interest, as a result of their discharges.(b)Make Leonard DiOrio andJamesMcCarthy wholefor any earnings they lost, plus interest, as a result of beingdenied overtime on March 24, and April 14, 1973, re-spectively.(c)Remove from its files and destroy written warningsissued to Audrey Parsons on April 20 and 24, 1973, andLeonard DiOrio and Richard Needham on April 24, 1973.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(e)Post at its facility in Lynn, Massachusetts, copies ofthe attached notice marked "Appendix." 5 Copies of saidnotice, on forms provided by the Regional Director forRegion 1, after being duly signed by Respondent's author-ized representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissed insofaras it allegesthat Respondent violated Section 8(a)(3) of theAct by discharging James McCarthy on or about April 19,1973, and Audrey Parsons on or about May 1, 1973, byeliminating overtime to Audrey Parsons on or about April12, 1973, by transferring Leonard DiOrio from the first tothe third shift on or about April 16, 1973, and by refusingto hire AllenParsons inJune and July 1973; and that Re-spondent has violated Section 8(a)(1) by conduct not spe-cifically found violative of that section herein.5In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNational LaborRelations Board."